 BETTER BUILDING SUPPLY CORP. 469Better Building Supply Corp., and Evergreen Roof- Seattle, Washington, their officers, agents, succes-ing, Inc., its alter ego and Local 54 of the sors, and assigns, shall take the action set forth inUnited Slate, Tile & Composition Roofers, the said recommended Order,4except that the at-Damp and Waterproof Workers Association, tached notice is substituted for that of the Adminis-AFLCIO. Cases 19-CA-11908 and 19-CA- trative Law Judge.1203519iwm8hr 3, 981 Q* In accordance with his dissent in Olympic Medical Corporation, 250December 3, 1981 NLRB 146 (1980), Member Jenkins would award interest on the backpay~~~DECISION AND ORDER ~~ ~due based on the formula set forth therein.DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND APPENDIXZIMMERMAN NOTICE TO EMPLOYEESOn February 27, 1981, Administrative Law POSTED BY ORDER OF THEJudge William J. Pannier III issued the attached NATIONAL LABOR RELATIONS BOARDDecision in this proceeding. Thereafter, Respond- An Agency of the United States Governmentents filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad- After a hearing at which all sides had an opportu-ministrative Law Judge's Decision. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel.The Board has considered the record and the at-The Act gives employees the following rights:tached Decision in light of the exceptions and To engage in self-organizationbriefs and has decided to affirm the rulings, find- To form, join, or assist any unionings,1and conclusions2of the Administrative Law To bargain collectively through repre-Judge and to adopt his recommended Order.3sentatives of their own choiceORDER To engage in activities together for thepurpose of collective bargaining or otherPursuant to Section 10(c) of the National Labor mutual aid or protectionRelations Act, as amended, the National Labor Re- To refrain from the exercise of any or alllations Board adopts as its Order the recommended such activities.Order of the Administrative Law Judge and WE WILL NOT refuse to bargain collectivelyhereby orders that the Respondents, Better Build- with Local 54 of the United Slate, Tile &ing Supply Corp., and Evergreen Roofing, Inc., Composition Roofers, Damp and WaterproofRespondents have excepted to certain credibility findings made by Workers Association, AFL-CIO, as the exclu-the Administrative Law Judge. It is the Board's established policy not to sive collective-bargaining representative of alloverrule an administrative law judge's resolutions with respect to credi- employees in the following appropriate unit:bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Product All roofers and waterproofers employed byInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Better Building Supply Corp., EvergreenWe fully agree with the Administrative Law Judge's conclusion that Roofing, Inc., and their subcontractors inRespondent Evergreen Roofing, Inc., violated Sec. 8(a(5) by failing and the Washington Counties of Clallam, Jeffer-refusing to apply to its employees the collective-bargaining agreement ex-ecuted between Respondent Better Building Supply Corp. and the Charg- son, King, Kitsap, Mason and Snohomish;ing Party Union. We note that, under the Supreme Court's decision inexcluding professional employees, guardsSouth Prairie Construction Co. v. Local No 627, International Union of Op- e mly ,erating Engineers AFL-CIO, 425 U.S. 800 (1976), the fact that two or and supervisors as defined in the Act.more entities constitute a single employer is not dispositive of the issue of WE WILL NOT fail and refuse to apply thewhether each is bound to the collective-bargaining agreements of theothers. Rather, the test is whether, given the single-employer finding, the terms and conditions of our collective-bargain-employees of the separate companies constitute the appropriate unit or ing agreement with Local 54 of the Unitedwhether the employees of each individual company constitute distinctand separate units. The criteria for finding a single employer are different Slate, Tile & Composition Roofers, Damp andfrom those for determining the appropriateness of the unit. Peter Kiewit Waterproof Workers Association, AFL-CIO,Sons' Co. and South Prairie Construction Co. 231 NLRB 76 (1977). In the to all employees in the above-described bar-present case, the operations of both Respondents and the work of theiremployees have been so intertwined as to render appropriate only a unit gaining unit, without the written consent ofof employees of both Respondents and to preclude a finding of separate that Union.appropriate units.3We adopt the Administrative Law Judge's recommended Order as WE WILL NOT refuse to bargain collectivelymodified by his errata of March 16, 1981. with Local 54 of the United Slate, Tile and259 NLRB No. 63BETTER BUILDING SUPPLY CORP. 469Better Building Supply Corp., and Evergreen Roof- Seattle, Washington, their officers, agents, succes-ing, Inc., its alter ego and Local 54 of the sors, and assigns, shall take the action set forth inUnited Slate, Tile f Composition Roofers, the said recommended Order,' except that the at-Damp and WaterproofWorkers Association, tachednoticeissubstituted for that of the Adminis-AFL I00 Cases 19-CA-11908 and 19-CA- trative Law Judge.12035riwemnhr 3, 1Q°14 I naccordance with his dissent in Olympic Medical Corporation, 250DeC~cember 3,1981NLRB I46 (1980), Member Jenkins would award interest on the backpayDECISION AND ORDER duebased ontheformulasetforththerein.BY MEMBERS FANNING, JENKINS, AND APPENDIXZIMMERMANNOTICE TO EMPLOYEESOn February 27, 1981, Administrative Law POSTED BY ORDER OF THEJudge William J. Pannier III issued the attached NATIONAL LABOR RELATIONS BOARDDecision in this proceeding. Thereafter, Respond- An Agency of the United States Governmentents filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad- After a hearing at which all sides had an opportu-ministrative Law Judge's Decision. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel. T A g ees fl g hThe Board has considered the record and the at-TheActKlvesemployees the following rights:tached Decision in light of the exceptions and To engage in self-organizationbriefs and has decided to affirm the rulings, find- To form, join, or assist any unionings,' and conclusions2of the Administrative Law To bargain collectively through repre-Judge and to adopt his recommended Order.3 sentatives of their own choiceORDER To engageinactivities together for thepurpose of collective bargaining or otherPursuant to Section 10(c) of the National Labor mutual aid or protectionRelations Act, as amended, the National Labor Re- To refrain from the exercise of any or alllations Board adopts as its Order the recommended such activities.Order of the Administrative Law Judge and WE WILL NOT refuse to bargain collectivelyhereby orders that the Respondents, Better Build- with Local 54 of the United Slate, Tile &ing Supply Corp., andEvergreen Roofing, Inc., Composition Roofers, Damp and Waterproof' Respondents have excepted to certain credibility findings made by Workers Association, AFL-CIO, as the exclu-the Administrative Law Judge. It is the Board's established policy not to sive Collective-bargaining representative of alloverrule an administrative law judge's resolutions with respect to credi-plnvpfs in the fnllnwint annrnnriate unit:bility unless the clear preponderance of all of the relevant evidence con-employees in te following appropriate Unit:vinces us that the resolutions are incorrect. Standard Dry Wall Products All roofers and waterproofers employed byInc, 91 NLRB 544 (1950), enfd. 188 F,2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Better Building Supply Corp., Evergreen2We fully agree with the Administrative Law Judge's conclusion that Roofing, Inc., and their Subcontractors inRespondent Evergreen Roofing, Inc., violated Sec. 8(aX5) by failing and ti/ «L:_~*»_ C~'..-;- of Clall-- T.-CT'-refusing to apply to its employees the collective-bargaminig agreement ex-theWashington Counties Of Clallar, Jeffer-ecuted between Respondent Better Building Supply Corp. and the Charg- son, King, Kitsap, Mason and Snohomish;ing Party Union. We note that, under the Supreme Court's decision in excluding professional employees, guardsSouth Prairie Construction Co. v. Local No 627. International Union of Op- ° ., <* , .,. ,erating Engineere AFL-CIO, 425 U.S. 800 (1976). the fact that two orandSupervisors as defined in the Act.more entities constitute a single employer is not dispositive of the issue of117 W,.. NT r-i -_j r — .— 1*1whether each is bound to the collective-bargaining agreements of theWEWILLNOTfai andrefusetoappl theothers. Rather, the test is whether, given the single-employer finding, the terms and Conditions of Our collective-bargain-employees of the separate companies constitute the appropriate unit or ing agreement with Local 54 of the Unitedwhether the employees of each individual company constitute distinctand separate units. The criteria for finding a single employer are different Slate, Tile & Composition Roofers, Damp andfrom those for determining the appropriateness of the unit. Peter Kiewit Waterproof Workers Association, AFL-CIO,Sons' Co. and South Prairie Construction C., 231 NLRB 76 (1977). In the to all employees in the above-described bar-presem case, the operations of both Respondents and the work of theiremployees have been so intertwined as to render appropriate only a unit gaining Unit, Without the Written Consent ofof employees of both Respondents and to preclude a finding of separate that Union.appropriate ^ ^^ WE WILL NOT refuse to bargain collectively3We adopt the Administrative Law Judge's recommended Order as W ILNTrfs obrancletvlmodified by his errata of March 16, 1981. with Local 54 of the United Slate, Tile and259 NLRB No. 63BETTER BUILDING SUPPLY CORP. 469Better Building Supply Corp., and Evergreen Roof- Seattle, Washington, their officers, agents, succes-ing, Inc., its alter ego and Local 54 of the sors, and assigns, shall take the action set forth inUnited Slate, Tile f Composition Roofers, the said recommended Order,' except that the at-Damp and WaterproofWorkers Association, tachednoticeissubstituted for that of the Adminis-AFI,-00 Cases 19-CA-11908 and 19-CA- trative Law Judge.12035riwemnhr 3, 1Q°14 I naccordance with his dissent in Olympic Medical Corporation, 250DeC~cember 3,1981NLRB I46 (1980), Member Jenkins would award interest on the backpayDECISION AND ORDER duebased ontheformulasetforththerein.BY MEMBERS FANNING, JENKINS, AND APPENDIXZIMMERMANNOTICE TO EMPLOYEESOn February 27, 1981, Administrative Law POSTED BY ORDER OF THEJudge William J. Pannier III issued the attached NATIONAL LABOR RELATIONS BOARDDecision in this proceeding. Thereafter, Respond- An Agency of the United States Governmentents filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad- After a hearing at which all sides had an opportu-ministrative Law Judge's Decision. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel. T A g ees fl g hThe Board has considered the record and the at-TheActKlvesemployees the following rights:tached Decision in light of the exceptions and To engage in self-organizationbriefs and has decided to affirm the rulings, find- To form, join, or assist any unionings,' and conclusions2of the Administrative Law To bargain collectively through repre-Judge and to adopt his recommended Order.3 sentatives of their own choiceORDER To engageinactivities together for thepurpose of collective bargaining or otherPursuant to Section 10(c) of the National Labor mutual aid or protectionRelations Act, as amended, the National Labor Re- To refrain from the exercise of any or alllations Board adopts as its Order the recommended such activities.Order of the Administrative Law Judge and WE WILL NOT refuse to bargain collectivelyhereby orders that the Respondents, Better Build- with Local 54 of the United Slate, Tile &ing Supply Corp., andEvergreen Roofing, Inc., Composition Roofers, Damp and Waterproof' Respondents have excepted to certain credibility findings made by Workers Association, AFL-CIO, as the exclu-the Administrative Law Judge. It is the Board's established policy not to sive Collective-bargaining representative of alloverrule an administrative law judge's resolutions with respect to credi-plnvpcs in the fnllnwint annrnnriate unit:bility unless the clear preponderance of all of the relevant evidence con-employees in te following appropriate Unit:vinces us that the resolutions are incorrect. Standard Dry Wall Products All roofers and waterproofers employed byInc, 91 NLRB 544 (1950), enfd. 188 F,2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Better Building Supply Corp., Evergreen2We fully agree with the Administrative Law Judge's conclusion that Roofing, Inc., and their Subcontractors inRespondent Evergreen Roofing, Inc., violated Sec. 8(aX5) by failing and ti/ «L:_~*»_ C~'..-;- of Clall-- T.-CT"-refusing to apply to its employees the collective-bargaminig agreement ex-theWashington Counties Of Clallar, Jeffer-ecuted between Respondent Better Building Supply Corp. and the Charg- son, King, Kitsap, Mason and Snohomish;ing Party Union. We note that, under the Supreme Court's decision in excluding professional employees, guardsSouth Prairie Construction Co. v. Local No 627. International Union of Op- ° ., <* , .,. ,erating Engineere AFL-CIO, 425 U.S. 800 (1976). the fact that two orandSupervisors as defined in the Act.more entities constitute a single employer is not dispositive of the issue of117 W,.. NT r-i -_j r — .— 1*1whether each is bound to the collective-bargaining agreements of theWEWILLNOTfai andrefusetoappl theothers. Rather, the test is whether, given the single-employer finding, the terms and Conditions of Our collective-bargain-employees of the separate companies constitute the appropriate unit or ing agreement with Local 54 of the Unitedwhether the employees of each individual company constitute distinctand separate units. The criteria for finding a single employer are different Slate, Tile & Composition Roofers, Damp andfrom those for determining the appropriateness of the unit. Peter Kiewit Waterproof Workers Association, AFL-CIO,Sons' Co. and South Prairie Construction C., 231 NLRB 76 (1977). In the to all employees in the above-described bar-presem case, the operations of both Respondents and the work of theiremployees have been so intertwined as to render appropriate only a unit gaining Unit, Without the Written Consent ofof employees of both Respondents and to preclude a finding of separate that Union.appropriate ^ ^^ WE WILL NOT refuse to bargain collectively3We adopt the Administrative Law Judge's recommended Order as W ILNTrfs obrancletvlmodified by his errata of March 16, 1981. with Local 54 of the United Slate, Tile and259 NLRB No. 63BETTER BUILDING SUPPLY CORP. 469Better Building Supply Corp., and Evergreen Roof- Seattle, Washington, their officers, agents, succes-ing, Inc., its alter ego and Local 54 of the sors, and assigns, shall take the action set forth inUnited Slate, Tile f Composition Roofers, the said recommended Order,' except that the at-Damp and WaterproofWorkers Association, tachednoticeissubstituted for that of the Adminis-AFI,-00 Cases 19-CA-11908 and 19-CA- trative Law Judge.12035riwemnhr 3, 1Q°14 I naccordance with his dissent in Olympic Medical Corporation, 250DeC~cember 3,1981NLRB I46 (1980), Member Jenkins would award interest on the backpayDECISION AND ORDER duebased ontheformulasetforththerein.BY MEMBERS FANNING, JENKINS, AND APPENDIXZIMMERMANNOTICE TO EMPLOYEESOn February 27, 1981, Administrative Law POSTED BY ORDER OF THEJudge William J. Pannier III issued the attached NATIONAL LABOR RELATIONS BOARDDecision in this proceeding. Thereafter, Respond- An Agency of the United States Governmentents filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad- After a hearing at which all sides had an opportu-ministrative Law Judge's Decision. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel. T A g ees fl g hThe Board has considered the record and the at-TheActS'^ employees the following rights:tached Decision in light of the exceptions and To engage in self-organizationbriefs and has decided to affirm the rulings, find- To form, join, or assist any unionings,' and conclusions2of the Administrative Law To bargain collectively through repre-Judge and to adopt his recommended Order.3 sentatives of their own choiceORDER To engageinactivities together for thepurpose of collective bargaining or otherPursuant to Section 10(c) of the National Labor mutual aid or protectionRelations Act, as amended, the National Labor Re- To refrain from the exercise of any or alllations Board adopts as its Order the recommended such activities.Order of the Administrative Law Judge and WE WILL NOT refuse to bargain collectivelyhereby orders that the Respondents, Better Build- with Local 54 of the United Slate, Tile &ing Supply Corp., andEvergreen Roofing, Inc., Composition Roofers, Damp and Waterproof' Respondents have excepted to certain credibility findings made by Workers Association, AFL-CIO, as the exclu-the Administrative Law Judge. It is the Board's established policy not to sive Collective-bargaining representative of alloverrule an administrative law judge's resolutions with respect to credi-plnvpcs in the fnllnwint annrnnriate unit:bility unless the clear preponderance of all of the relevant evidence con-employees in te following appropriate Unit:vinces us that the resolutions are incorrect. Standard Dry Wall Products All roofers and waterproofers employed byInc, 91 NLRB 544 (1950), enfd. 188 F,2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Better Building Supply Corp., Evergreen2We fully agree with the Administrative Law Judge's conclusion that Roofing, Inc., and their Subcontractors inRespondent Evergreen Roofing, Inc., violated Sec. 8(aX5) by failing and ti/ «L:_~*»_ C~'..-;- of Clall-- T.-CT"-refusing to apply to its employees the collective-bargaminig agreement ex-theWashington Counties Of Clallar, Jeffer-ecuted between Respondent Better Building Supply Corp. and the Charg- son, King, Kitsap, Mason and Snohomish;ing Party Union. We note that, under the Supreme Court's decision in excluding professional employees, guardsSouth Prairie Construction Co. v. Local No 627. International Union of Op- ° ., <* , .,. ,erating Engineere AFL-CIO, 425 U.S. 800 (1976). the fact that two orandSupervisors as defined in the Act.more entities constitute a single employer is not dispositive of the issue of117 W,.. NT r-i -_j r — .— 1*1whether each is bound to the collective-bargaining agreements of theWEWILLNOTfai andrefusetoappl theothers. Rather, the test is whether, given the single-employer finding, the terms and Conditions of Our collective-bargain-employees of the separate companies constitute the appropriate unit or ing agreement with Local 54 of the Unitedwhether the employees of each individual company constitute distinctand separate units. The criteria for finding a single employer are different Slate, Tile & Composition Roofers, Damp andfrom those for determining the appropriateness of the unit. Peter Kiewit Waterproof Workers Association, AFL-CIO,Sons' Co. and South Prairie Construction C., 231 NLRB 76 (1977). In the to all employees in the above-described bar-presem case, the operations of both Respondents and the work of theiremployees have been so intertwined as to render appropriate only a unit gaining Unit, Without the Written Consent ofof employees of both Respondents and to preclude a finding of separate that Union.appropriate ^ ^^ WE WILL NOT refuse to bargain collectively3We adopt the Administrative Law Judge's recommended Order as W ILNTrfs obrancletvlmodified by his errata of March 16, 1981. with Local 54 of the United Slate, Tile and259 NLRB No. 63BETTER BUILDING SUPPLY CORP. 469Better Building Supply Corp., and Evergreen Roof- Seattle, Washington, their officers, agents, succes-ing, Inc., its alter ego and Local 54 of the sors, and assigns, shall take the action set forth inUnited Slate, Tile f Composition Roofers, the said recommended Order,' except that the at-Damp and WaterproofWorkers Association, tachednoticeissubstituted for that of the Adminis-AFI,-00 Cases 19-CA-11908 and 19-CA- trative Law Judge.12035riwemnhr 3, 1Q°14 I naccordance with his dissent in Olympic Medical Corporation, 250DeC~cember 3,1981NLRB I46 (1980), Member Jenkins would award interest on the backpayDECISION AND ORDER duebased ontheformulasetforththerein.BY MEMBERS FANNING, JENKINS, AND APPENDIXZIMMERMANNOTICE TO EMPLOYEESOn February 27, 1981, Administrative Law POSTED BY ORDER OF THEJudge William J. Pannier III issued the attached NATIONAL LABOR RELATIONS BOARDDecision in this proceeding. Thereafter, Respond- An Agency of the United States Governmentents filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad- After a hearing at which all sides had an opportu-ministrative Law Judge's Decision. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel. T A g ees fl g hThe Board has considered the record and the at-TheActS'^ employees the following rights:tached Decision in light of the exceptions and To engage in self-organizationbriefs and has decided to affirm the rulings, find- To form, join, or assist any unionings,' and conclusions2of the Administrative Law To bargain collectively through repre-Judge and to adopt his recommended Order.3 sentatives of their own choiceORDER To engageinactivities together for thepurpose of collective bargaining or otherPursuant to Section 10(c) of the National Labor mutual aid or protectionRelations Act, as amended, the National Labor Re- To refrain from the exercise of any or alllations Board adopts as its Order the recommended such activities.Order of the Administrative Law Judge and WE WILL NOT refuse to bargain collectivelyhereby orders that the Respondents, Better Build- with Local 54 of the United Slate, Tile &ing Supply Corp., andEvergreen Roofing, Inc., Composition Roofers, Damp and Waterproof' Respondents have excepted to certain credibility findings made by Workers Association, AFL-CIO, as the exclu-the Administrative Law Judge. It is the Board's established policy not to sive Collective-bargaining representative of alloverrule an administrative law judge's resolutions with respect to credi-plnvpcs in the fnllnwint annrnnriate unit:bility unless the clear preponderance of all of the relevant evidence con-employees in te following appropriate Unit:vinces us that the resolutions are incorrect. Standard Dry Wall Products All roofers and waterproofers employed byInc, 91 NLRB 544 (1950), enfd. 188 F,2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Better Building Supply Corp., Evergreen2We fully agree with the Administrative Law Judge's conclusion that Roofing, Inc., and their Subcontractors inRespondent Evergreen Roofing, Inc., violated Sec. 8(aX5) by failing and ti/ «L:_~*»_ C~'..-;- of Clall-- T.-CT"-refusing to apply to its employees the collective-bargaminig agreement ex-theWashington Counties Of Clallar, Jeffer-ecuted between Respondent Better Building Supply Corp. and the Charg- son, King, Kitsap, Mason and Snohomish;ing Party Union. We note that, under the Supreme Court's decision in excluding professional employees, guardsSouth Prairie Construction Co. v. Local No 627. International Union of Op- ° ., <* , .,. ,erating Engineers AFL-CIO, 425 U.S. 800 (1976). the fact that two orandSupervisors as defined in the Act.more entities constitute a single employer is not dispositive of the issue of117 W,.. NT r-i -_j r — .— 1*1whether each is bound to the collective-bargaining agreements of theWEWILLNOTfai andrefusetoappl theothers. Rather, the test is whether, given the single-employer finding, the terms and Conditions of Our collective-bargain-employees of the separate companies constitute the appropriate unit or ing agreement with Local 54 of the Unitedwhether the employees of each individual company constitute distinctand separate units. The criteria for finding a single employer are different Slate, Tile & Composition Roofers, Damp andfrom those for determining the appropriateness of the unit. Peter Kiewit Waterproof Workers Association, AFL-CIO,Sons' Co. and South Prairie Construction C., 231 NLRB 76 (1977). In the to all employees in the above-described bar-presem case, the operations of both Respondents and the work of theiremployees have been so intertwined as to render appropriate only a unit gaining Unit, Without the Written Consent ofof employees of both Respondents and to preclude a finding of separate that Union.appropriate ^ ^^ WE WILL NOT refuse to bargain collectively3We adopt the Administrative Law Judge's recommended Order as W ILNTrfs obrancletvlmodified by his errata of March 16, 1981. with Local 54 of the United Slate, Tile and259 NLRB No. 63 470 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComposition Roofers, Damp and Waterproof Labor Relations Act, as amended, 29 U.S.C. §151, etWorkers Association, AFL-CIO, by refusing seq., herein called the Act. On February 27, 1980, theupon request to supply relevant information said Regional Director issued a complaint and notice ofneeded by it to represent employees in the hearing in Case 19-CA-12035, based on an unfair laborabove-described bargaining unit. practice charge filed on January 18, 1980, alleging addi-W tional violations of Section 8(a)(l) and (5) of the Act.WE WILL NOT refuse to provide Local 54 of Also on February 27, 1980, the Regional Director issuedthe United Slate, Tile & Composition Roofers, an order consolidating cases and notice of hearing, con-Damp and Waterproof Workers Association, solidating the two complaints for hearing and decision.AFL-CIO, with requested information that is All parties have been afforded full opportunity to appear,relevant and necessary to the collective-bar- to introduce evidence, to examine and cross-examine wit-gaining process. nesses, and to file briefs. Based upon the entire record,WE WILL NOT in any other manner interfere upon the briefs filed on behalf of the parties, and uponwith, restrain, or coerce you in the exercise of my observation of the demeanor of the witnesses, I makeyour rights under the National Labor Rela- the following:tions Act as set forth above.FINDINGS OF FACTWE WILL recognize and bargain collectivelywith Local 54 of the United Slate, Tile & I. JURISDICTIONComposition Roofers, Damp and WaterproofWorkers Assoiationofers, AFL-CIOmp ands the exclu-rproof Better Building Supply Corp., herein called Respond-Workers Association, AFL-CIO, as the exclu ent BBS, and Ever green Roofing, Inc., its alter ego,sive collective-bargaining representative of all ent BBS, and Evergreen Roofing, Inc., its alter ego,sive collective-barga g representative of all herein called Respondent Evergreen, and herein collec-employees in the above-described bargaining tively called Respondents, are each Washington Stateunit. corporations, with an office and place of business at theWE WILL apply the terms and conditions of same location in Seattle, Washington, where they are en-our current collective-bargaining agreement gaged as roofing contractors. There is no dispute regard-with Local 54 of the United Slate, Tile & ing the dollar volume of Respondents' operations. Thus,Composition Roofers, Damp and Waterproof it is admitted that, during the 12-month periods preced-Workers Association, AFL-CIO, to all em- ing issuance of each of the complaints, each of which isployees in the above-described bargaining unit. conceded to be a representative period, Respondents, inWE WILL provide Local 54 of the United the course and conduct of their business operations, soldSlate, Tile & Composition Roofers, Damp and and shipped goods or provided services from within theWaterprosAssociation, AFL-CIO, State of Washington either directly to customers outsideWaterproof Workers Association, AFL-CIO, that State, or to customers within the State of Washing-with any and all requested information that is ton which, in turn, were themselves engaged in interstaterelevant and necessary to the collective-bar- commerce on some basis other than indirect inflow orgaining process. outflow. During those same 12-month periods, Respond-WE WILL make whole all employees for any ents, in the course and conduct of their business oper-losses sustained on or after May 7, 1979, by ations, purchased and caused to be transferred and deliv-our failure to apply the terms and conditions ered to their facilities within the State of Washingtonof our collective-bargaining agreement with goods and materials valued in excess of $50,000 whichLocal 54 of the United Slate, Tile & Composi- originated from sources outside the State of Washington.tion Roofers, Damp and Waterproof Workers Notwithstanding these admissions, Respondents deniedAssociation, AFL-CIO, to them, with interest. the allegation that at all times material they have been asingle integrated business enterprise and a single employ-er within the meaning of the Act, because they haveBETTER BUILDING SUPPLY CORP., been affiliated business enterprises with common officers,AND EVERGREEN ROOFING, INC., ITS ownership, directors, management, and supervision; haveALTER EGO formulated and administered common labor policy affect-ing employees of said operations; have shared commonDECISION premises and facilities, common advertising, phone, sales,STATEMENT OF THE CA and purchasing; have provided services for and madesales, to each other; have interchanged personnel withWILLIAM J. PANNIER III, Administrative Law Judge: each other; and have held themselves out to the public asThis matter was heard by me in Seattle, Washington, on a single integrated business enterprise. The record, how-July 10, 11, and 22 through 25, 1980. On December 28, ever, supports the conclusion that at all times material1979, the Regional Director for Region 19 of the Nation- Respondents have been a single integrated business enter-al Labor Relations Board issued a complaint and notice prise and a single employer within the meaning of Sec-of hearing in Case 19-CA-11908, based on an unfair tion 2(2) of the Act.labor practice charge filed on November 7, 1979, alleg-ing violations of Section 8(a)(l) and (5) of the National ' As amended at the hearing.470 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComposition Roofers, Damp and Waterproof Labor Relations Act, as amended, 29 U.S.C. §151, etWorkers Association, AFL-CIO, by refusing seq., herein called the Act. On February 27, 1980, theupon request to supply relevant information saidRegional Director issued a complaint and notice ofneeded by it to represent employees in the hearing in Case 19-CA-12035, based on an unfair laborabove-described bargaining unit. practice charge filed on January 18, 1980, alleging addi-WE WILL NOT refuse to provide Local 54 of tional violations of Section 8(a)(l) and (5) of the Act.WEWILLtNOTSltTe & Composition Roof Also on February 27, 1980, the Regional Director issuedthe United Slate, Tile &t Composition Roofers, an order consolidating cases and notice of hearing, con-Damp and Waterproof Workers Association, solidating the two complaints for hearing and decision.AFL-CIO, with requested information that is All parties have been afforded full opportunity to appear,relevant and necessary to the collective-bar- to introduce evidence, to examine and cross-examine wit-gaining process. nesses, and to file briefs. Based upon the entire record,WE WILL NOT in any other manner interfere upon the briefs filed on behalf of the parties, and uponwith, restrain, or coerce you in the exercise of my observation of the demeanor of the witnesses, I makeyour rights under the National Labor Rela- the following:tions Act as set forth above. FA,,, ....— .,~~~~~~~FINDINGS OF FACTWE WILL recognize and bargain collectivelywith Local 54 of the United Slate, Tile & I. JURISDICTIONComposition Roofers, Damp and Waterproof. —Workers Association, AFL-CIO, as the exclu- BetterBuilding Supply Corp., herein called Respond-Workers Association, AFL-CIO, as thatie exclul ent BBS, and Evergreen Roofing, Inc., its alter ego,'sive collective-bargaining representative of all herein called Respondent Evergreen, and herein collec-employees in the above-described bargaining tively called Respondents, are each Washington Stateunit. corporations, with an office and place of business at theWE WILL apply the terms and conditions of same location in Seattle, Washington, where they are en-our current collective-bargaining agreement gaged as roofing contractors. There is no dispute regard-with Local 54 of the United Slate, Tile & ing the dollar volume of Respondents' operations. Thus,Composition Roofers, Damp and Waterproof it is admitted that, during the 12-month periods preced-Workers Association, AFL-CIO, to all em- ing issuance of each of the complaints, each of which isployees in the above-described bargaining unit. conceded to be a representative period, Respondents, inWE WILL provide Local 54 of the United thecourseandconductoftheirbusiness operations, soldSlate, Tile & Composition Roofers, Damp and and shipped goods or provided services from within theWaterproof Workers Association, AFL-CIO, StateofWashington either directly to customers outsideWaterproot workers Association, AM^-CIO, that State, or to customers within the State of Washing-with any and all requested information that is ton which, in turn, were themselves engaged in interstaterelevant and necessary to the collective-bar- commerce on some basis other than indirect inflow orgaining process. outflow. During those same 12-month periods, Respond-WE WILL make whole all employees for any ents, in the course and conduct of their business oper-losses sustained on or after May 7, 1979, by ations, purchased and caused to be transferred and deliv-our failure to apply the terms and conditions ered to their facilities within the State of Washingtonof our collective-bargaining agreement with goods and materials valued in excess of $50,000 whichLocal 54 of the United Slate, Tile & Composi- originated from sources outside the State of Washington.tion Roofers, Damp and Waterproof Workers Notwithstanding these admissions, Respondents deniedAssociation, AFL-CIO, to them, with interest. theallegation that at all times material they have been asingle integrated business enterprise and a single employ-er within the meaning of the Act, because they haveBETTER BUILDING SUPPLY CORP., been affiliated business enterprises with common officers,AND EVERGREEN ROOFING, INC., ITS ownership, directors, management, and supervision; haveALTER EGO formulated and administered common labor policy affect-ing employees of said operations; have shared commonDECISION premises and facilities, common advertising, phone, sales,STATEMENT OF THE CASE andPurchasing; have provided services for and madesales, to each other; have interchanged personnel withWILLIAM J. PANNIER III, Administrative Law Judge: each other; and have held themselves out to the public asThis matter was heard by me in Seattle, Washington, on a single integrated business enterprise. The record, how-July 10, 11, and 22 through 25, 1980. On December 28, ever, supports the conclusion that at all times material1979, the Regional Director for Region 19 of the Nation- Respondents have been a single integrated business enter-al Labor Relations Board issued a complaint and notice prise and a single employer within the meaning of Sec-of hearing in Case 19-CA-11908, based on an unfair tion 2(2) of the Act.labor practice charge filed on November 7, 1979, alleg-ing violations of Section 8(a)(l) and (5) of the National As amended at the hearing.470 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComposition Roofers, Damp and Waterproof Labor Relations Act, as amended, 29 U.S.C. §151, etWorkers Association, AFL-CIO, by refusing seq., herein called the Act. On February 27, 1980, theupon request to supply relevant information said Regional Director issued a complaint and notice ofneeded by it to represent employees in the hearing in Case 19-CA-12035, based on an unfair laborabove-described bargaining unit. practice charge filed on January 18, 1980, alleging addi-WE WILL NOT refuse to provide Local 54 of tional violations of Section 8(a)(l) and (5) of the Act.WEWILLtNOTSltTe & Composition Roof Also on February 27, 1980, the Regional Director issuedthe United Slate, Tile &t Composition Roofers, an order consolidating cases and notice of hearing, con-Damp and Waterproof Workers Association, solidating the two complaints for hearing and decision.AFL-CIO, with requested information that is All parties have been afforded full opportunity to appear,relevant and necessary to the collective-bar- to introduce evidence, to examine and cross-examine wit-gaining process. nesses, and to file briefs. Based upon the entire record,WE WILL NOT in any other manner interfere upon the briefs filed on behalf of the parties, and uponwith, restrain, or coerce you in the exercise of my observation of the demeanor of the witnesses, I makeyour rights under the National Labor Rela- the following:tions Act as set forth above. FA,,, ....— .,~~~~~~~FINDINGS OF FACTWE WILL recognize and bargain collectivelywith Local 54 of the United Slate, Tile & I. JURISDICTIONComposition Roofers, Damp and Waterproof. —Workers Association, AFL-CIO, as the exclu- BetterBuilding Supply Corp., herein called Respond-Workers Association, AFL-CIO, as thatie exclul ent BBS, and Evergreen Roofing, Inc., its alter ego,'sive collective-bargaining representative of all herein called Respondent Evergreen, and herein collec-employees in the above-described bargaining tively called Respondents, are each Washington Stateunit. corporations, with an office and place of business at theWE WILL apply the terms and conditions of same location in Seattle, Washington, where they are en-our current collective-bargaining agreement gaged as roofing contractors. There is no dispute regard-with Local 54 of the United Slate, Tile & ing the dollar volume of Respondents' operations. Thus,Composition Roofers, Damp and Waterproof it is admitted that, during the 12-month periods preced-Workers Association, AFL-CIO, to all em- ing issuance of each of the complaints, each of which isployees in the above-described bargaining unit. conceded to be a representative period, Respondents, inWE WILL provide Local 54 of the United thecourseandconductoftheirbusiness operations, soldSlate, Tile & Composition Roofers, Damp and and shipped goods or provided services from within theWaterproof Workers Association, AFL-CIO, StateofWashington either directly to customers outsideWaterproot workers Association, AM^-CIO, that State, or to customers within the State of Washing-with any and all requested information that is ton which, in turn, were themselves engaged in interstaterelevant and necessary to the collective-bar- commerce on some basis other than indirect inflow orgaining process. outflow. During those same 12-month periods, Respond-WE WILL make whole all employees for any ents, in the course and conduct of their business oper-losses sustained on or after May 7, 1979, by ations, purchased and caused to be transferred and deliv-our failure to apply the terms and conditions ered to their facilities within the State of Washingtonof our collective-bargaining agreement with goods and materials valued in excess of $50,000 whichLocal 54 of the United Slate, Tile & Composi- originated from sources outside the State of Washington.tion Roofers, Damp and Waterproof Workers Notwithstanding these admissions, Respondents deniedAssociation, AFL-CIO, to them, with interest. theallegation that at all times material they have been asingle integrated business enterprise and a single employ-er within the meaning of the Act, because they haveBETTER BUILDING SUPPLY CORP., been affiliated business enterprises with common officers,AND EVERGREEN ROOFING, INC., ITS ownership, directors, management, and supervision; haveALTER EGO formulated and administered common labor policy affect-ing employees of said operations; have shared commonDECISION premises and facilities, common advertising, phone, sales,STATEMENT OF THE CASE andPurchasing; have provided services for and madesales, to each other; have interchanged personnel withWILLIAM J. PANNIER III, Administrative Law Judge: each other; and have held themselves out to the public asThis matter was heard by me in Seattle, Washington, on a single integrated business enterprise. The record, how-July 10, 11, and 22 through 25, 1980. On December 28, ever, supports the conclusion that at all times material1979, the Regional Director for Region 19 of the Nation- Respondents have been a single integrated business enter-al Labor Relations Board issued a complaint and notice prise and a single employer within the meaning of Sec-of hearing in Case 19-CA-11908, based on an unfair tion 2(2) of the Act.labor practice charge filed on November 7, 1979, alleg-ing violations of Section 8(a)(l) and (5) of the National As amended at the hearing.470 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComposition Roofers, Damp and Waterproof Labor Relations Act, as amended, 29 U.S.C. §151, etWorkers Association, AFL-CIO, by refusing seq., herein called the Act. On February 27, 1980, theupon request to supply relevant information said Regional Director issued a complaint and notice ofneeded by it to represent employees in the hearing in Case 19-CA-12035, based on an unfair laborabove-described bargaining unit. practice charge filed on January 18, 1980, alleging addi-WE WILL NOT refuse to provide Local 54 of tional violations of Section 8(a)(l) and (5) of the Act.WEWILLtNOTSltTe & Composition Roof Also on February 27, 1980, the Regional Director issuedthe United Slate, Tile &t Composition Roofers, an order consolidating cases and notice of hearing, con-Damp and Waterproof Workers Association, solidating the two complaints for hearing and decision.AFL-CIO, with requested information that is All parties have been afforded full opportunity to appear,relevant and necessary to the collective-bar- to introduce evidence, to examine and cross-examine wit-gaining process. nesses, and to file briefs. Based upon the entire record,WE WILL NOT in any other manner interfere upon the briefs filed on behalf of the parties, and uponwith, restrain, or coerce you in the exercise of my observation of the demeanor of the witnesses, I makeyour rights under the National Labor Rela- the following:tions Act as set forth above. FA,,, ....— .,~~~~~~~FINDINGS OF FACTWE WILL recognize and bargain collectivelywith Local 54 of the United Slate, Tile & I. JURISDICTIONComposition Roofers, Damp and Waterproof. —Workers Association, AFL-CIO, as the exclu- BetterBuilding Supply Corp., herein called Respond-Workers Association, AFL-CIO, as thatie exclul ent BBS, and Evergreen Roofing, Inc., its alter ego,'sive collective-bargaining representative of all herein called Respondent Evergreen, and herein collec-employees in the above-described bargaining tively called Respondents, are each Washington Stateunit. corporations, with an office and place of business at theWE WILL apply the terms and conditions of same location in Seattle, Washington, where they are en-our current collective-bargaining agreement gaged as roofing contractors. There is no dispute regard-with Local 54 of the United Slate, Tile & ing the dollar volume of Respondents' operations. Thus,Composition Roofers, Damp and Waterproof it is admitted that, during the 12-month periods preced-Workers Association, AFL-CIO, to all em- ing issuance of each of the complaints, each of which isployees in the above-described bargaining unit. conceded to be a representative period, Respondents, inWE WILL provide Local 54 of the United thecourseandconductof their business operations, soldSlate, Tile & Composition Roofers, Damp and and shipped goods or provided services from within theWaterproof Workers Association, AFL-CIO, StateofWashington either directly to customers outsideWaterproot workers Association, Ar'L-CO, that State, or to customers within the State of Washing-with any and all requested information that is ton which, in turn, were themselves engaged in interstaterelevant and necessary to the collective-bar- commerce on some basis other than indirect inflow orgaining process. outflow. During those same 12-month periods, Respond-WE WILL make whole all employees for any ents, in the course and conduct of their business oper-losses sustained on or after May 7, 1979, by ations, purchased and caused to be transferred and deliv-our failure to apply the terms and conditions ered to their facilities within the State of Washingtonof our collective-bargaining agreement with goods and materials valued in excess of $50,000 whichLocal 54 of the United Slate, Tile & Composi- originated from sources outside the State of Washington.tion Roofers, Damp and Waterproof Workers Notwithstanding these admissions, Respondents deniedAssociation, AFL-CIO, to them, with interest. theallegation that at all times material they have been asingle integrated business enterprise and a single employ-er within the meaning of the Act, because they haveBETTER BUILDING SUPPLY CORP., been affiliated business enterprises with common officers,AND EVERGREEN ROOFING, INC., ITS ownership, directors, management, and supervision; haveALTER EGO formulated and administered common labor policy affect-ing employees of said operations; have shared commonDECISION premises and facilities, common advertising, phone, sales,STATEMENT OF THE CASE andPurchasing; have provided services for and madesales, to each other; have interchanged personnel withWILLIAM J. PANNIER III, Administrative Law Judge: each other; and have held themselves out to the public asThis matter was heard by me in Seattle, Washington, on a single integrated business enterprise. The record, how-July 10, 11, and 22 through 25, 1980. On December 28, ever, supports the conclusion that at all times material1979, the Regional Director for Region 19 of the Nation- Respondents have been a single integrated business enter-al Labor Relations Board issued a complaint and notice prise and a single employer within the meaning of Sec-of hearing in Case 19-CA-11908, based on an unfair tion 2(2) of the Act.labor practice charge filed on November 7, 1979, alleg-ing violations of Section 8(a)(l) and (5) of the National As amended at the hearing. BETTER BUILDING SUPPLY CORP. 471Both Respondents were formed during the mid-1950's. phased in, to replace the hot tar system, by RespondentSo far as the record discloses, the stock of each has BBS when, in 1977 or 1978, the trust fund department,always been owned primarily, if not wholly, by Gerald acting pursuant to Respondent BBS's collective-bargain-Mylan and his immediate family. From its inception, Re- ing agreement with the Union, attached Respondentspondent Evergreen engaged in all facets of the roofing BBS's bond and bank account in connection with a dis-business, using what is referred to as the hot tar process pute concerning payment of fringe benefits. This had thefor applying roofs.2Respondent BBS, however, remained effect of effectively terminating Respondent BBS's oper-dormant after its formation, conducting no operations ations in the six- county area of west Washington. Nev-and being only a corporate shell. ertheless, Mylan testified that Respondent BBS continuedIn the late 1960's or very early 1970's, Mylan decided operations in Oregon until "'78 or early '79," when it en-to bid for roofing work on certain houses being remod- gaged in "[c]old application of re-roofs." Moreover, Re-eled under the sponsorship of the United States Depart- spondent BBS's Washington business license did notment of Housing and Urban Development. Discovering expire until June 30, 1980, shortly before commencementthat his success in this venture would be enhanced if he of the hearing in this matter.bid to do all remodeling work on those homes, he se- Once Respondent BBS's bond had been attached,cured a general contractors license for Respondent BBS Mylan again activated Respondent Evergreen to com-and commenced bidding under its name. Concomitantly, plete conversion to the cold processing system and toRespondent Evergreen ceased conducting operations, be- contract for performing roofing working utilizing thatcoming dormant from 1971 to 1977. During that period, system. Initially, Respondent Evergreen used employeesRespondent BBS became a party to two successive col- to perform this work though ultimately it substitutedlective-bargaining agreements with Local 54 of the what it contends are independent contractors for thoseUnited Slate, Tile & Composition Roofers, Damp and employees in the west Washington area.4RespondentWaterproof Workers Association, AFL-CIO, herein Evergreen has continued to employ employees outside ofcalled the Union, the latest of which is still effective. that area. For example, at the time of the hearing it hadThese agreements covered all roofers and waterproofers three crews working in the Portland, Oregon, area. Ap-in the six west Washington Counties of Clallam, Jeffer- parently, these three crews are performing the same typeson, King, Kitsap, Mason, and Snohomish. of work as had been performed by the crews employedRespondent BBS's operations, however, were not con- by Respondent BBS in the Portland, Oregon, area.fined to the west Washington geographic area. It bid on With regard to the allegation that Respondents are aand obtained work on Government projects as far from single employing entity, the factors to be considered inthat area as Albuquerque, New Mexico, and Denver, resolving whether two nominally separate and distinctColorado. Moreover, commencing in approximately 1974 business entities are a single employer, within the mean-or 1975, Respondent BBS's operations began to involve ing of Section 2(2) of the Act, "are (1) interrelation ofprincipally performing roofing work on Government operations, (2) common management, (3) centralized con-facilities, rather than general remodeling. Thus, Mylan trol of labor relations, and (4) common ownership."testified: N.L.R.B. v. Don Burgess Construction Corporation, d/b/aBurgess Construction, 596 F.2d 378, 384 (9th Cir. 1979),Q. When you were working as Better Building cert. denied 444 U.S. 940 (1979); see also N.LR.B. v. BigSupply and let's address about 1974 or 1975 now, Bear Supermarkets #3 and its alter ego Richard Holmes,did you get back into roofing work as such? 640 F.2d 924 (9th Cir. 1980). Here, the stock of Re-A. Yes. When the HUD started to dissipate or spondents is held by Mylan and his immediate family.dry up then we went into government work. These individuals also serve as the only directors and of-Q. When you say government work, do you ficers of Respondents. Further, while Mylan has usedmean various government buildings? different individuals to assign work to employees of Re-A. Yes. spondents, the history of each of them and the descrip-tions of how they operate demonstrate that he has re-On its income tax returns for calendar years 1978 and tained and possessed control over their labor relations1979, Respondent BBS listed its principal business activi- policies throughout their history. Indeed, in their brief,ty as being a contractor and its product or service as Respondents acknowledge that [lit is undisputed thatbeing roofing. Better Building was, and Evergreen is, owned and oper-The mid-1970's was also a period during which an- ated by the Mylans and that common ownership andother development of significance began to emerge. control are facts in this case."Mylan testified that he and his son had begun experi-menting with development of a polyester cold processing 'As will be discussed infra, the nature of the relationship between Re-system for installing roofs.3This system was being spondent Evergreen and these contractors is the crux of the allegations ofrefusal to bargain in this matter. For present purposes, however, it suf-fices to note that Mylan admitted that these contractors perform the same'Basically, this process consists of laying tar paper and then pouring work as had the roofing employees whom they succeeded and, further,hot tar over it. while he equivocated at some points regarding the matter, that Mylan' In essence, this process involves spraying cutback on the roof, then conceded that, after Respondent Evergreen had resumed operations,laying a polyester mat across it and then spraying more cutback over there had been a period of time when it had employed employees, as hadthat. Respondent BBS, to install roofs using the cold process system.BETTER BUILDING SUPPLY CORP. 471Both Respondents were formed during the mid-1950's. phased in, to replace the hot tar system, by RespondentSo far as the record discloses, the stock of each has BBS when, in 1977 or 1978, the trust fund department,always been owned primarily, if not wholly, by Gerald acting pursuant to Respondent BBS's collective-bargain-Mylan and his immediate family. From its inception, Re- ing agreement with the Union, attached Respondentspondent Evergreen engaged in all facets of the roofing BBS's bond and bank account in connection with a dis-business, using what is referred to as the hot tar process pute concerning payment of fringe benefits. This had thefor applying roofs.' Respondent BBS, however, remained effect of effectively terminating Respondent BBS's oper-dormant after its formation, conducting no operations ations in the six- county area of west Washington. Nev-and being only a corporate shell. ertheless, Mylan testified that Respondent BBS continuedIn the late 1960's or very early 1970's, Mylan decided operations in Oregon until ."78 or early '79," when it en-to bid for roofing work on certain houses being remod- gaged in "[c]old application of re-roofs." Moreover, Re-eled under the sponsorship of the United States Depart- spondent BBS's Washington business license did notment of Housing and Urban Development. Discovering expire until June 30, 1980, shortly before commencementthat his success in this venture would be enhanced if he of the hearing in this matter.bid to do all remodeling work on those homes, he se- Once Respondent BBS's bond had been attached,cured a general contractors license for Respondent BBS Mylan again activated Respondent Evergreen to com-and commenced bidding under its name. Concomitantly, plete conversion to the cold processing system and toRespondent Evergreen ceased conducting operations, be- contract for performing roofing working utilizing thatcoming dormant from 1971 to 1977. During that period, system. Initially, Respondent Evergreen used employeesRespondent BBS became a party to two successive col- to perform this work though ultimately it substitutedlective-bargaining agreements with Local 54 of the what it contends are independent contractors for thoseUnited Slate, Tile & Composition Roofers, Damp and employees in the west Washington area.4RespondentWaterproof Workers Association, AFL-CIO, herein Evergreen has continued to employ employees outside ofcalled the Union, the latest of which is still effective,. that area. For example, at the time of the hearing it hadThese agreements covered all roofers and waterproofers three crews working in the Portland, Oregon, area. Ap-in the six west Washington Counties of Clallam, Jeffer- parently, these three crews are performing the same typeson, King, Kitsap, Mason, and Snohomish. of work as had been performed by the crews employedRespondent BBS's operations, however, were not con- by Respondent BBS in the Portland, Oregon, area.fined to the west Washington geographic area. It bid on With regard to the allegation that Respondents are aand obtained work on Government projects as far from single employing entity, the factors to be considered inthat area as Albuquerque, New Mexico, and Denver, resolving whether two nominally separate and distinctColorado. Moreover, commencing in approximately 1974 business entities are a single employer, within the mean-or 1975, Respondent BBS's operations began to involve ing of Section 2(2) of the Act, "are (1) interrelation ofprincipally performing roofing work on Government operations, (2) common management, (3) centralized con-facilities, rather than general remodeling. Thus, Mylan trol of labor relations, and (4) common ownership."testified: N.L.R.B. v. Don Burgess Construction Corporation, d/b/aBurgess Construction, 596 F.2d 378, 384 (9th Cir. 1979),Q. When you were working as Better Building cert. denied 444 U.S. 940 (1979); see also N.LR.B. v. BigSupply and let's address about 1974 or 1975 now, Bear Supermarkets #3 and its alter ego Richard Holmes,did you get back into roofing work as such? 640 F.2d 924 (9th Cir. 1980). Here, the stock of Re-A. Yes. When the HUD started to dissipate or spondents is held by Mylan and his immediate family.dry up then we went into government work. These individuals also serve as the only directors and of-Q. When you say government work, do you ficers of Respondents. Further, while Mylan has usedmean various government buildings? different individuals to assign work to employees of Re-A. Yes. spondents, the history of each of them and the descrip-tions of how they operate demonstrate that he has re-On its income tax returns for calendar years 1978 and tained and possessed control over their labor relations1979, Respondent BBS listed its principal business activi- policies throughout their history. Indeed, in their brief,ty as being a contractor and its product or service as Respondents acknowledge that [i]t is undisputed thatbeing roofing. Better Building was, and Evergreen is, owned and oper-The mid-1970's was also a period during which an- ated by the Mylans and that common ownership andother development of significance began to emerge. control are facts in this case."Mylan testified that he and his son had begun experi-menting with development of a polyester cold processing Aswi"l bediscussed infra, the nature of the relationship between Re-system for installing roofs.. This system was being Lpondent Evergreen and these contractors is the crux of the allegations ofsystem or instlling rofs .This sstem wa being refusal to bargain in this matter. For present purposes, however, it suf--fics to note that Mylan admitted that these contractors perform the same'Basically, this process consists of laying tar paper and then pouring work as had the roofing employees whom they succeeded and, further,hot tar over it. while he equivocated at some points regarding the matter, that MylanI In essence, this process involves spraying cutback on the roof, then conceded that, after Respondent Evergreen had resumed operations,laying a polyester mat across it and then spraying more cutback over there had been a period of time when it had employed employees, as hadthat. Respondent BBS, to install roofs using the cold process system.BETTER BUILDING SUPPLY CORP. 471Both Respondents were formed during the mid-1950's. phased in, to replace the hot tar system, by RespondentSo far as the record discloses, the stock of each has BBS when, in 1977 or 1978, the trust fund department,always been owned primarily, if not wholly, by Gerald acting pursuant to Respondent BBS's collective-bargain-Mylan and his immediate family. From its inception, Re- ing agreement with the Union, attached Respondentspondent Evergreen engaged in all facets of the roofing BBS's bond and bank account in connection with a dis-business, using what is referred to as the hot tar process pute concerning payment of fringe benefits. This had thefor applying roofs.' Respondent BBS, however, remained effect of effectively terminating Respondent BBS's oper-dormant after its formation, conducting no operations ations in the six- county area of west Washington. Nev-and being only a corporate shell. ertheless, Mylan testified that Respondent BBS continuedIn the late 1960's or very early 1970's, Mylan decided operations in Oregon until ."78 or early '79," when it en-to bid for roofing work on certain houses being remod- gaged in "[c]old application of re-roofs." Moreover, Re-eled under the sponsorship of the United States Depart- spondent BBS's Washington business license did notment of Housing and Urban Development. Discovering expire until June 30, 1980, shortly before commencementthat his success in this venture would be enhanced if he of the hearing in this matter.bid to do all remodeling work on those homes, he se- Once Respondent BBS's bond had been attached,cured a general contractors license for Respondent BBS Mylan again activated Respondent Evergreen to com-and commenced bidding under its name. Concomitantly, plete conversion to the cold processing system and toRespondent Evergreen ceased conducting operations, be- contract for performing roofing working utilizing thatcoming dormant from 1971 to 1977. During that period, system. Initially, Respondent Evergreen used employeesRespondent BBS became a party to two successive col- to perform this work though ultimately it substitutedlective-bargaining agreements with Local 54 of the whatit contends are independent contractors for thoseUnited Slate, Tile & Composition Roofers, Damp and employees in the west Washington area.4RespondentWaterproof Workers Association, AFL-CIO, herein Evergreen has continued to employ employees outside ofcalled the Union, the latest of which is still effective,. that area. For example, at the time of the hearing it hadThese agreements covered all roofers and waterproofers three crews working in the Portland, Oregon, area. Ap-in the six west Washington Counties of Clallam, Jeffer- parently, these three crews are performing the same typeson, King, Kitsap, Mason, and Snohomish. of work as had been performed by the crews employedRespondent BBS's operations, however, were not con- by Respondent BBS in the Portland, Oregon, area.fined to the west Washington geographic area. It bid on With regard to the allegation that Respondents are aand obtained work on Government projects as far from single employing entity, the factors to be considered inthat area as Albuquerque, New Mexico, and Denver, resolving whether two nominally separate and distinctColorado. Moreover, commencing in approximately 1974 business entities are a single employer, within the mean-or 1975, Respondent BBS's operations began to involve ing of Section 2(2) of the Act, "are (1) interrelation ofprincipally performing roofing work on Government operations, (2) common management, (3) centralized con-facilities, rather than general remodeling. Thus, Mylan trol of labor relations, and (4) common ownership."testified: N.L.R.B. v. Don Burgess Construction Corporation, d/b/aBurgess Construction, 596 F.2d 378, 384 (9th Cir. 1979),Q. When you were working as Better Building cert. denied 444 U.S. 940 (1979); see also N.LR.B. v. BigSupply and let's address about 1974 or 1975 now, Bear Supermarkets #3 and its alter ego Richard Holmes,did you get back into roofing work as such? 640 F.2d 924 (9th Cir. 1980). Here, the stock of Re-A. Yes. When the HUD started to dissipate or spondents is held by Mylan and his immediate family.dry up then we went into government work. These individuals also serve as the only directors and of-Q. When you say government work, do you ficers of Respondents. Further, while Mylan has usedmean various government buildings? different individuals to assign work to employees of Re-A. Yes. spondents, the history of each of them and the descrip-tions of how they operate demonstrate that he has re-On its income tax returns for calendar years 1978 and tained and possessed control over their labor relations1979, Respondent BBS listed its principal business activi- policies throughout their history. Indeed, in their brief,ty as being a contractor and its product or service as Respondents acknowledge that [i]t is undisputed thatbeing roofing. Better Building was, and Evergreen is, owned and oper-The mid-1970's was also a period during which an- ated by the Mylans and that common ownership andother development of significance began to emerge. control are facts in this case."Mylan testified that he and his son had begun experi-menting with development of a polyester cold processing Aswi"l bediscussed infra, the nature of the relationship between Re-system for installing roofs.. This system was being Lpondent Evergreen and these contractors is the crux of the allegations ofsystem or instlling rofs .This sstem wa being refusal to bargain in this matter. For present purposes, however, it suf--fles to note that Mylan admitted that these contractors perform the same'Basically, this process consists of laying tar paper and then pouring work as had the roofing employees whom they succeeded and, further,hot tar over it. while he equivocated at some points regarding the matter, that MylanI In essence, this process involves spraying cutback on the roof, then conceded that, after Respondent Evergreen had resumed operations,laying a polyester mat across it and then spraying more cutback over there had been a period of time when it had employed employees, as hadthat. Respondent BBS, to install roofs using the cold process system.BETTER BUILDING SUPPLY CORP. 471Both Respondents were formed during the mid-1950's. phased in, to replace the hot tar system, by RespondentSo far as the record discloses, the stock of each has BBS when, in 1977 or 1978, the trust fund department,always been owned primarily, if not wholly, by Gerald acting pursuant to Respondent BBS's collective-bargain-Mylan and his immediate family. From its inception, Re- ing agreement with the Union, attached Respondentspondent Evergreen engaged in all facets of the roofing BBS's bond and bank account in connection with a dis-business, using what is referred to as the hot tar process pute concerning payment of fringe benefits. This had thefor applying roofs.' Respondent BBS, however, remained effect of effectively terminating Respondent BBS's oper-dormant after its formation, conducting no operations ations in the six- county area of west Washington. Nev-and being only a corporate shell. ertheless, Mylan testified that Respondent BBS continuedIn the late 1960's or very early 1970's, Mylan decided operations in Oregon until ."78 or early '79," when it en-to bid for roofing work on certain houses being remod- gaged in "[c]old application of re-roofs." Moreover, Re-eled under the sponsorship of the United States Depart- spondent BBS's Washington business license did notment of Housing and Urban Development. Discovering expire until June 30, 1980, shortly before commencementthat his success in this venture would be enhanced if he of the hearing in this matter.bid to do all remodeling work on those homes, he se- Once Respondent BBS's bond had been attached,cured a general contractors license for Respondent BBS Mylan again activated Respondent Evergreen to com-and commenced bidding under its name. Concomitantly, plete conversion to the cold processing system and toRespondent Evergreen ceased conducting operations, be- contract for performing roofing working utilizing thatcoming dormant from 1971 to 1977. During that period, system. Initially, Respondent Evergreen used employeesRespondent BBS became a party to two successive col- to perform this work though ultimately it substitutedlective-bargaining agreements with Local 54 of the whatit contends are independent contractors for thoseUnited Slate, Tile & Composition Roofers, Damp and employees in the west Washington area.4RespondentWaterproof Workers Association, AFL-CIO, herein Evergreen has continued to employ employees outside ofcalled the Union, the latest of which is still effective,. that area. For example, at the time of the hearing it hadThese agreements covered all roofers and waterproofers three crews working in the Portland, Oregon, area. Ap-in the six west Washington Counties of Clallam, Jeffer- parently, these three crews are performing the same typeson, King, Kitsap, Mason, and Snohomish. of work as had been performed by the crews employedRespondent BBS's operations, however, were not con- by Respondent BBS in the Portland, Oregon, area.fined to the west Washington geographic area. It bid on With regard to the allegation that Respondents are aand obtained work on Government projects as far from single employing entity, the factors to be considered inthat area as Albuquerque, New Mexico, and Denver, resolving whether two nominally separate and distinctColorado. Moreover, commencing in approximately 1974 business entities are a single employer, within the mean-or 1975, Respondent BBS's operations began to involve ing of Section 2(2) of the Act, "are (1) interrelation ofprincipally performing roofing work on Government operations, (2) common management, (3) centralized con-facilities, rather than general remodeling. Thus, Mylan trol of labor relations, and (4) common ownership."testified: N.L.R.B. v. Don Burgess Construction Corporation, d/b/aBurgess Construction, 596 F.2d 378, 384 (9th Cir. 1979),Q. When you were working as Better Building cert. denied 444 U.S. 940 (1979); see also N.LR.B. v. BigSupply and let's address about 1974 or 1975 now, Bear Supermarkets #3 and its alter ego Richard Holmes,did you get back into roofing work as such? 640 F.2d 924 (9th Cir. 1980). Here, the stock of Re-A. Yes. When the HUD started to dissipate or spondents is held by Mylan and his immediate family.dry up then we went into government work. These individuals also serve as the only directors and of-Q. When you say government work, do you ficers of Respondents. Further, while Mylan has usedmean various government buildings? different individuals to assign work to employees of Re-A. Yes. spondents, the history of each of them and the descrip-tions of how they operate demonstrate that he has re-On its income tax returns for calendar years 1978 and tained and possessed control over their labor relations1979, Respondent BBS listed its principal business activi- policies throughout their history. Indeed, in their brief,ty as being a contractor and its product or service as Respondents acknowledge that [i]t is undisputed thatbeing roofing. Better Building was, and Evergreen is, owned and oper-The mid-1970's was also a period during which an- ated by the Mylans and that common ownership andother development of significance began to emerge. control are facts in this case."Mylan testified that he and his son had begun experi-menting with development of a polyester cold processing Aswi"l bediscussed infra, the nature of the relationship between Re-system for installing roofs.. This system was being Lpondent Evergreen and these contractors is the crux of the allegations ofsystem or instlling rofs .This sstem wa being refusal to bargain in this matter. For present purposes, however, it suf--fles to note that Mylan admitted that these contractors perform the same'Basically, this process consists of laying tar paper and then pouring work as had the roofing employees whom they succeeded and, further,hot tar over it. while he equivocated at some points regarding the matter, that MylanI In essence, this process involves spraying cutback on the roof, then conceded that, after Respondent Evergreen had resumed operations,laying a polyester mat across it and then spraying more cutback over there had been a period of time when it had employed employees, as hadthat. Respondent BBS, to install roofs using the cold process system. 472 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the existence of interrelated oper- spondent BBS became a party. Moreover, Respondentsations, it is true that Respondent BBS was licensed as a have ignored the Union's requests that they do so. Asidegeneral contractor whereas Respondent Evergreen is li- from the argument that Respondents are separate em-censed to perform only roofing work and, further, that ployers, rejected above, Respondents base their refusal toRespondent Evergreen does its roofing work by means continue honoring that agreement upon the relationshipof the polyester cold process system. Yet, these hardly between Respondent Evergreen and the applicators-are differences of substance. For, as set forth above, Re- those who install the roofs.spondent BBS, however licensed, had been performing As set forth above, when Respondent Evergreen re-primarily roofing work after the HUD remodeling work sumed operations, it employed its own employees initial-had begun to "dissipate or dry up," and, as its income ly. However, within a short span of time, it changed thetax returns disclose, had been listing roofing as its pri- nature of that relationship so that some of the applicatorsmary business before it was completely deactivated fol- were reclassified as subcontractors. They, then, retainedlowing attachment of its bond. other applicators to install the roofs, and Respondent Ev-Development of the cold process system, which Re- ergreen ceased employing its own employees. Inasmuchspondent Evergreen now uses, was instituted under the as this occurred more than 6 months prior to the filing ofauspices of Respondent BBS and the commencment of the charge in Case 19-CA-11908, there is no allegationphasing it in, to replace the hot tar system, had begun that in making these changes Respondents violated theunder Respondent BBS. In fact, so far as the record dis- Act.closes, the reactivation of Respondent Evergreen had However, Mylan conceded that the subcontractors andbeen occasioned exclusively by the attachment of Re- the applicators whom they retained to install the roofsspondent BBS's bond which had the effect of preventing are performing the same type of work as had formerlyit from continuing operations in the west Washington been performed by Respondent Evergreen's employeesarea. There is no evidence showing that had that not prior to the relationship conversion. The General Coun-happened, Respondent Evergreen would have been reac- sel argues that, notwithstanding this conversion, the ap-tivated to handle contracts for performing the polyester plicators doing the roofing work for Respondent Ever-cold process system of roofing. Rather, with Respondent green have remained its employees within the meaningBBS's bond attached, Mylan needed an entity to conduct of Section 2(3) of the Act, and, accordingly, that Re-that system of roofing and so reactivated Respondent spondent Evergreen has remained obligated to apply theEvergreen to do it. So far as the evidence shows, had terms of its collective-bargaining agreement with theRespondent BBS's bond not been attached, Mylan simply Union to them. Conversely, Respondent argues, in es-would have continued developing and phasing in the sence, that the terms of the collective-bargaining agree-cold processing system under that entity. Indeed, should ment cannot be applied to these persons by RespondentRespondent BBS obtain another business license and Evergreen inasmuch as the conversion resulted in theirstraighten out its bond problem, "there is nothing to pre- becoming independent contractors within the meaning ofvent [Mylan] from retransferring [roofing operations] Section 2(3) of the Act and separate employers withinback to Respondent [BBS]." Los Angeles Marine Hard- the meaning of Section 2(2) of the Act, with the resultware Co., a Division of Mission Marine Associates, Inc.; and that the applicators employed by them are not employeesCalifornia Marine Hardware Co., a Division of Mission of Respondent Evergreen. Consequently, the principalMarine Associates, Inc., 235 NLRB 720, 732 (1978), enfd. issue in this case is whether the applicators retained by640 F.2d 1017 (9th Cir. 1981). the subcontractors5are employees only of the subcon-In these circumstances there is sufficient identity of tractors or remain employees of Respondent Evergreen.operations, management, control of labor relations, and In addition, on January 2, 1980, the Union requestedownership to warrant the conclusion that Respondents that Respondent provide it with a list of the names andare a single employer within the meaning of Section 2(2) addresses of the employees performing the roofingof the Act. Therefore, I find that at all times material work, the hours worked by each of them and the wagesRespondents have been a single employer within the and fringe benefit contributions, if any, made on behalfmeaning of Section 2(2) of the Act, engaged in com- of each one of them. In its letter the Union recites thatmerce within the meaning of Section 2(6) and (7) of the its purpose in making the request "is to determine wheth-0~~~~~~~~Act. "~er your employees are complying with our collective-II. THE LABOR ORGANIZATION INVOLVED bargaining agreement with respect to their obligation tojoin Roofers Local 54 and maintain their membership inAt all times material the Union has been a labor orga- the Union; and also to determine whether or not yournization within the meaning of Section 2(5) of the Act. firm has been complying with the collective-bargainingagreement by paying contractual wages and fringe bene-llI. ISSUE fits consistent with the agreement." It is undisputed thatAs set forth above, Respondent Evergreen had been Respondent has not complied with that request. Thus,reactivated to continue developing the polyester cold the General Counsel alleges that Respondent violatedprocessing system initiated by Mylan through Respond-ent BBS. The parties stipulated that since June 20, 1977, t'rs appears undisputed that those individuals who became subcontrac-tors would be considered supervisors within the meaning of Sec. 2(11) ofRespondent Evergreen has not considered itself bound the Act even if Respondent Evergreen remained the employer of the ap-by the collective-bargaining agreement to which Re- plicators hired by them.472 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the existence of interrelated oper- spondent BBS became a party. Moreover, Respondentsations, it is true that Respondent BBS was licensed as a have ignored the Union's requests that they do so. Asidegeneral contractor whereas Respondent Evergreen is li- from the argument that Respondents are separate em-censed to perform only roofing work and, further, that ployers, rejected above, Respondents base their refusal toRespondent Evergreen does its roofing work by means continue honoring that agreement upon the relationshipof the polyester cold process system. Yet, these hardly between Respondent Evergreen and the applicators-are differences of substance. For, as set forth above, Re- those who install the roofs.spondent BBS, however licensed, had been performing As set forth above, when Respondent Evergreen re-primarily roofing work after the HUD remodeling work sumed operations, it employed its own employees initial-had begun to "dissipate or dry up," and, as its income ly. However, within a short span of time, it changed thetax returns disclose, had been listing roofing as its pri- nature of that relationship so that some of the applicatorsmary business before it was completely deactivated fol- were reclassified as subcontractors. They, then, retainedlowing attachment of its bond. other applicators to install the roofs, and Respondent Ev-Development of the cold process system, which Re- ergreen ceased employing its own employees. Inasmuchspondent Evergreen now uses, was instituted under the as this occurred more than 6 months prior to the filing ofauspices of Respondent BBS and the commencment of the charge in Case 19-CA-11908, there is no allegationphasing it in, to replace the hot tar system, had begun that in making these changes Respondents violated theunder Respondent BBS. In fact, so far as the record dis- Act.closes, the reactivation of Respondent Evergreen had However, Mylan conceded that the subcontractors andbeen occasioned exclusively by the attachment of Re- the applicators whom they retained to install the roofsspondent BBS's bond which had the effect of preventing are performing the same type of work as had formerlyit from continuing operations in the west Washington been performed by Respondent Evergreen's employeesarea. There is no evidence showing that had that not prior to the relationship conversion. The General Coun-happened, Respondent Evergreen would have been reac- sel argues that, notwithstanding this conversion, the ap-tivated to handle contracts for performing the polyester plicators doing the roofing work for Respondent Ever-cold process system of roofing. Rather, with Respondent green have remained its employees within the meaningBBS's bond attached, Mylan needed an entity to conduct of Section 2(3) of the Act, and, accordingly, that Re-that system of roofing and so reactivated Respondent spondent Evergreen has remained obligated to apply theEvergreen to do it. So far as the evidence shows, had terms of its collective-bargaining agreement with theRespondent BBS's bond not been attached, Mylan simply Union to them. Conversely, Respondent argues, in es-would have continued developing and phasing in the sence, that the terms of the collective-bargaining agree-cold processing system under that entity. Indeed, should ment cannot be applied to these persons by RespondentRespondent BBS obtain another business license and Evergreen inasmuch as the conversion resulted in theirstraighten out its bond problem, "there is nothing to pre- becoming independent contractors within the meaning ofvent [Mylan] from retransferring [roofing operations] Section 2(3) of the Act and separate employers withinback to Respondent [BBS]." Los Angeles Marine Hard- the meaning of Section 2(2) of the Act, with the resultware Co., aDivisionof MissionMarineAssociates, Inc.andthat the applicators employed by them are not employeesCalifornia Marine Hardware Co., a Division of Mission of Respondent Evergreen. Consequently, the principalMarine Associates, Inc235NLRB720, 732(1978), enfd.issue in this case is whether the applicators retained by640 F.2d 1017 (9th Cir. 1981). the subcontractors5are employees only of the subcon-In these circumstances there is sufficient identity of tractors or remain employees of Respondent Evergreen.operations, management, control of labor relations, and In addition, on January 2, 1980, the Union requestedownership to warrant the conclusion that Respondents that Respondent provide it with a list of the names andare a single employer within the meaning of Section 2(2) addresses of the employees performing the roofingof the Act. Therefore, I find that at all times material w e hours worked by each of them and the wagesRespondents have been a single employer within the a benefit contributions, if any, made on behalfmeaning of Section 2(2) of the Act, engaged in com- of each one of them. In its letter the Union recites thatmerce within the meaning of Section 2(6) and (7) of the i puo i mi the request "is to determine wheth-Act. er your employees are complying with our collective-I. THE LABOR ORGANIZATION INVOLVED bargaining agreement with respect to their obligation tojoin Roofers Local 54 and maintain their membership inAt all times material the Union has been a labor orga- the Union; and also to determine whether or not yournization within the meaning of Section 2(5) of the Act. firm has been complying with the collective-bargainingagreement by paying contractual wages and fringe bene-III. ISSUE fits consistent with the agreement." It is undisputed thatAs set forth above, Respondent Evergreen had been Respondent has not complied with that request. Thus,reactivated to continue developing the polyester cold theGeneral Counsel alleges that Respondent violatedprocessing system initiated by Mylan through Respond-ent BBS. The parties stipulated that since June 20, 1977, It appears undisputed that those individuals who became subcontrac-tors would be considered supervisors within the meaning of Sec. 2(11) ofRespondent Evergreen has not considered Itself bound the Act even if Respondent Evergreen remained the employer of the ap-by the collective-bargaining agreement to which Re- plicators hired by them.472 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the existence of interrelated oper- spondent BBS became a party. Moreover, Respondentsations, it is true that Respondent BBS was licensed as a have ignored the Union's requests that they do so. Asidegeneral contractor whereas Respondent Evergreen is li- from the argument that Respondents are separate em-censed to perform only roofing work and, further, that ployers, rejected above, Respondents base their refusal toRespondent Evergreen does its roofing work by means continue honoring that agreement upon the relationshipof the polyester cold process system. Yet, these hardly between Respondent Evergreen and the applicators-are differences of substance. For, as set forth above, Re- those who install the roofs.spondent BBS, however licensed, had been performing As set forth above, when Respondent Evergreen re-primarily roofing work after the HUD remodeling work sumed operations, it employed its own employees initial-had begun to "dissipate or dry up," and, as its income ly. However, within a short span of time, it changed thetax returns disclose, had been listing roofing as its pri- nature of that relationship so that some of the applicatorsmary business before it was completely deactivated fol- were reclassified as subcontractors. They, then, retainedlowing attachment of its bond. other applicators to install the roofs, and Respondent Ev-Development of the cold process system, which Re- ergreen ceased employing its own employees. Inasmuchspondent Evergreen now uses, was instituted under the as this occurred more than 6 months prior to the filing ofauspices of Respondent BBS and the commencment of the charge in Case 19-CA-11908, there is no allegationphasing it in, to replace the hot tar system, had begun that in making these changes Respondents violated theunder Respondent BBS. In fact, so far as the record dis- Act.closes, the reactivation of Respondent Evergreen had However, Mylan conceded that the subcontractors andbeen occasioned exclusively by the attachment of Re- the applicators whom they retained to install the roofsspondent BBS's bond which had the effect of preventing are performing the same type of work as had formerlyit from continuing operations in the west Washington been performed by Respondent Evergreen's employeesarea. There is no evidence showing that had that not prior to the relationship conversion. The General Coun-happened, Respondent Evergreen would have been reac- sel argues that, notwithstanding this conversion, the ap-tivated to handle contracts for performing the polyester plicators doing the roofing work for Respondent Ever-cold process system of roofing. Rather, with Respondent green have remained its employees within the meaningBBS's bond attached, Mylan needed an entity to conduct of Section 2(3) of the Act, and, accordingly, that Re-that system of roofing and so reactivated Respondent spondent Evergreen has remained obligated to apply theEvergreen to do it. So far as the evidence shows, had terms of its collective-bargaining agreement with theRespondent BBS's bond not been attached, Mylan simply Union to them. Conversely, Respondent argues, in es-would have continued developing and phasing in the sence, that the terms of the collective-bargaining agree-cold processing system under that entity. Indeed, should ment cannot be applied to these persons by RespondentRespondent BBS obtain another business license and Evergreen inasmuch as the conversion resulted in theirstraighten out its bond problem, "there is nothing to pre- becoming independent contractors within the meaning ofvent [Mylan] from retransferring [roofing operations] Section 2(3) of the Act and separate employers withinback to Respondent [BBS]." Los Angeles Marine Hard- the meaning of Section 2(2) of the Act, with the resultware Co., aDivisionof MissionMarineAssociates, Inc.andthat the applicators employed by them are not employeesCalifornia Marine Hardware Co., a Division of Mission of Respondent Evergreen. Consequently, the principalMarine Associates, Inc235NLRB720, 732(1978), enfd.issue in this case is whether the applicators retained by640 F.2d 1017 (9th Cir. 1981). the subcontractors5are employees only of the subcon-In these circumstances there is sufficient identity of tractors or remain employees of Respondent Evergreen.operations, management, control of labor relations, and In addition, on January 2, 1980, the Union requestedownership to warrant the conclusion that Respondents that Respondent provide it with a list of the names andare a single employer within the meaning of Section 2(2) addresses of the employees performing the roofingof the Act. Therefore, I find that at all times material w hours worked by each of them and the wagesRespondents have been a single employer within the a benefit contributions, if any, made on behalfmeaning of Section 2(2) of the Act, engaged in com- of each one of them. In its letter the Union recites thatmerce within the meaning of Section 2(6) and (7) of the i puo i mi t ru "is t determine wheth-Act. er your employees are complying with our collective-I. THE LABOR ORGANIZATION INVOLVED bargaining agreement with respect to their obligation tojoin Roofers Local 54 and maintain their membership inAt all times material the Union has been a labor orga- the Union; and also to determine whether or not yournization within the meaning of Section 2(5) of the Act. firm has been complying with the collective-bargainingagreement by paying contractual wages and fringe bene-III. ISSUE fits consistent with the agreement." It is undisputed thatAs set forth above, Respondent Evergreen had been Respondent has not complied with that request. Thus,reactivated to continue developing the polyester cold theGeneral Counsel alleges that Respondent violatedprocessing system initiated by Mylan through Respond-ent BBS. The parties stipulated that since June 20, 1977, It appears undisputed that those individuals who became subcontrac-tors would be considered supervisors within the meaning of Sec. 2(11) ofRespondent Evergreen has not considered Itself bound the Act even if Respondent Evergreen remained the employer of the ap-by the collective-bargaining agreement to which Re- plicators hired by them.472 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the existence of interrelated oper- spondent BBS became a party. Moreover, Respondentsations, it is true that Respondent BBS was licensed as a have ignored the Union's requests that they do so. Asidegeneral contractor whereas Respondent Evergreen is li- from the argument that Respondents are separate em-censed to perform only roofing work and, further, that ployers, rejected above, Respondents base their refusal toRespondent Evergreen does its roofing work by means continue honoring that agreement upon the relationshipof the polyester cold process system. Yet, these hardly between Respondent Evergreen and the applicators-are differences of substance. For, as set forth above, Re- those who install the roofs.spondent BBS, however licensed, had been performing As set forth above, when Respondent Evergreen re-primarily roofing work after the HUD remodeling work sumed operations, it employed its own employees initial-had begun to "dissipate or dry up," and, as its income ly. However, within a short span of time, it changed thetax returns disclose, had been listing roofing as its pri- nature of that relationship so that some of the applicatorsmary business before it was completely deactivated fol- were reclassified as subcontractors. They, then, retainedlowing attachment of its bond. other applicators to install the roofs, and Respondent Ev-Development of the cold process system, which Re- ergreen ceased employing its own employees. Inasmuchspondent Evergreen now uses, was instituted under the as this occurred more than 6 months prior to the filing ofauspices of Respondent BBS and the commencment of the charge in Case 19-CA-11908, there is no allegationphasing it in, to replace the hot tar system, had begun that in making these changes Respondents violated theunder Respondent BBS. In fact, so far as the record dis- Act.closes, the reactivation of Respondent Evergreen had However, Mylan conceded that the subcontractors andbeen occasioned exclusively by the attachment of Re- the applicators whom they retained to install the roofsspondent BBS's bond which had the effect of preventing are performing the same type of work as had formerlyit from continuing operations in the west Washington been performed by Respondent Evergreen's employeesarea. There is no evidence showing that had that not prior to the relationship conversion. The General Coun-happened, Respondent Evergreen would have been reac- sel argues that, notwithstanding this conversion, the ap-tivated to handle contracts for performing the polyester plicators doing the roofing work for Respondent Ever-cold process system of roofing. Rather, with Respondent green have remained its employees within the meaningBBS's bond attached, Mylan needed an entity to conduct of Section 2(3) of the Act, and, accordingly, that Re-that system of roofing and so reactivated Respondent spondent Evergreen has remained obligated to apply theEvergreen to do it. So far as the evidence shows, had terms of its collective-bargaining agreement with theRespondent BBS's bond not been attached, Mylan simply Union to them. Conversely, Respondent argues, in es-would have continued developing and phasing in the sence, that the terms of the collective-bargaining agree-cold processing system under that entity. Indeed, should ment cannot be applied to these persons by RespondentRespondent BBS obtain another business license and Evergreen inasmuch as the conversion resulted in theirstraighten out its bond problem, "there is nothing to pre- becoming independent contractors within the meaning ofvent [Mylan] from retransferring [roofing operations] Section 2(3) of the Act and separate employers withinback to Respondent [BBS]." Los Angeles Marine Hard- the meaning of Section 2(2) of the Act, with the resultware Co., aDivisionof MissionMarineAssociates, Inc.andthat the applicators employed by them are not employeesCalifornia Marine Hardware Co., a Division of Mission of Respondent Evergreen. Consequently, the principalMarine Associates, Inc235NLRB720, 732(1978), enfd.issue in this case is whether the applicators retained by640 F.2d 1017 (9th Cir. 1981). the subcontractors5are employees only of the subcon-In these circumstances there is sufficient identity of tractors or remain employees of Respondent Evergreen.operations, management, control of labor relations, and In addition, on January 2, 1980, the Union requestedownership to warrant the conclusion that Respondents that Respondent provide it with a list of the names andare a single employer within the meaning of Section 2(2) addresses of the employees performing the roofingof the Act. Therefore, I find that at all times material w hours worked by each of them and the wagesRespondents have been a single employer within the a benefit contributions, if any, made on behalfmeaning of Section 2(2) of the Act, engaged in com- of each one of them. In its letter the Union recites thatmerce within the meaning of Section 2(6) and (7) of the its p in m th rqe " determine wheth-Act. er your employees are complying with our collective-I. THE LABOR ORGANIZATION INVOLVED bargaining agreement with respect to their obligation tojoin Roofers Local 54 and maintain their membership inAt all times material the Union has been a labor orga- the Union; and also to determine whether or not yournization within the meaning of Section 2(5) of the Act. firm has been complying with the collective-bargainingagreement by paying contractual wages and fringe bene-III. ISSUE fits consistent with the agreement." It is undisputed thatAs set forth above, Respondent Evergreen had been Respondent has not complied with that request. Thus,reactivated to continue developing the polyester cold theGeneral Counsel alleges that Respondent violatedprocessing system initiated by Mylan through Respond-ent BBS. The parties stipulated that since June 20, 1977, It appears undisputed that those individuals who became subcontrac-tors would be considered supervisors within the meaning of Sec. 2(11) ofRespondent Evergreen has not considered Itself bound the Act even if Respondent Evergreen remained the employer of the ap-by the collective-bargaining agreement to which Re- plicators hired by them. BETTER BUILDING SUPPLY CORP. 473Section 8(aX5) and (1) of the Act by disregarding the system is the pumper rig developed by Mylan.?TheseUnion's request for this information. rigs are leased to the subcontractors. However, the leaseis not a written one and the subcontractors are chargedIV. THE RELATIONSHIP BETWEEN RESPONDENTS AND but a dollar per year for the lease of one of these vehi-THE APPLICATORS cles. When not in use, the rigs normally are parked atMylan, one former subcontractor (Walter L. Camp- Respondent Evergreen yard. Moreover, Respondent Ev-bell), and two current subcontractors (M. Christopher ergreen also provides Gardner and Romei with chaseGardner, Jr., and Christopher Alessio Romei, who are trucks that are used to transport roofing materials to job-jointly doing business as Fresh Air Roofing, a corpora- sites. So far as the record discloses no rental is chargedtion) testified regarding the relationship between Re- to them for the chase trucks. While subcontractors arespondent Evergreen, the subcontractors, and other appli- obliged to furnish fuel for their own vehicles, Respond-cators. Each of the subcontractors formed their own or- ent Evergreen provides the fuel used for the rigs, eitherganizations, in some instances corporations, and obtained from a pump in its yard or by reimbursing the subcon-their own business licenses as contractors to perform, at tractors for fuel purchased elsewhere. Furthermore,least, roofing work. Respondents make no deductions or while subcontractors furnish the labor used to maintaincontributions for subcontractors or the applicators whom the vehicles owned by Mylan or by Respondent Ever-they retain to assist them in installing roofs. The subcon- green, the latter furnishes the materials needed and paystractors pay the wages of the applicators they hire. In es- for any major maintenance work that must be performedsence, therefore, each of the subcontractors has estab- on the rigs or chase trucks.lished at least a nominally separate and distinct business The materials used to perform the roofing work, i.e.,enterprise. rolls of polyester, cutback, mastic, and webbing, are sup-As set forth above, Respondent Evergreen markets a plied by Respondent Evergreen. It maintains lockedpolyester cold processing system of roofing, primarily areas at its yard for each of the subcontractors in whichfor nonresidential structures. Contracts to perform this these materials are stored and which Respondent Ever-work are obtained for Respondent Evergreen by inde- green replenishes periodically. Only in the event that, inpendent sales representatives, called ISR, individuals effect, a subcontractor causes the loss of materialwho have signed an Independent Sales Representative through negligence or heedlessness is the subcontractorAgreement with Respondent Evergreen.6Under the charged for the material. While the subcontractors pro-terms of these agreements Respondent "Evergreen will vide their own tools used to perform roofing work,pay a commission to the ISR at the rates currently pub- Campbell testified, without contradiction, that journey-lished by the Company as amended from time to time, man roofers are expected to provide their own hand-on all jobs sold by the ISR." tools. There is no showing that the tools actually used byHaving obtained these contracts Respondent Ever- the subcontractors differed in any respect from whatgreen then selects the subcontractor who will be as- journeyman roofers normally use.signed to perform the specific work called for by each The employees who compose the crews used by Gard-contract. So far as the record discloses, the subcontrac- ner, Romei, and other subcontractors are hired by andtors have no voice in determining the particular jobs to paid by the subcontractors at rates which they set. How-which they will be assigned. Nor, for that matter, does ever, during their first year of operation, Gardner andthe subcontractor have any direct contact with custom- Romei were the only two crewmembers working forers, save in those instances, apparently rare, where the Fresh Air, with the result that during that period theysubcontractor has also sold a particular roofing job as an did not have the need to hire any employees. Moreover,independent sales representative. All subcontractors testi- the initial three person crew hired by Campbell had beenfled that they could reject jobs that were assigned to working for Respondent Evergreen immediately beforethem. However, the evidence discloses only a single spe- commencing work for Campbell. While he testified thatcific instance where a subcontractor rejected a roofing he had had a choice as to whether or not to hire them,job assigned by Respondent Evergreen-Romei testified he acknowledged that Respondent Evergreen had toldthat he had once turned down a job at the Aurora him to take them as his first crew. Finally, the recordDrive-In Theatre because "I got dizzy up there ... and discloses evidence of a degree of more regular integra-I just didn't feel comfortable being there." tion between employees who work for subcontractorsThe system followed for performing roofing work is, and Respondent Evergreen. Thus, Mylan conceded thatof course, the polyester cold processing one which Re- some or all of the employees hired to do work in Re-spondent Evergreen has developed and which it markets. spondent Evergreen's yard alternate back and forth be-While subcontractors own their own pickup trucks and, tween employment with it and its subcontractors. He fur-at least in some instances, their own flatbed trucks, the ther agreed that in some cases Respondent Evergreencrucial vehicle for performing the work under this provides yardwork to tide over employees who normallydo roofing work for Fresh Air in situations where roof-' Some of the subcontractors have signed such agreements with Re d r w f F A -spondent Evergreen, thereby enabling them to sell roofing projects, ing work is not available. In addition, there is evidenoeaddition to applying, roofs sold by others. However, as illustrated byCampbell's testimony that he had never signed such an agreement with 7While both Campbell and Gardner agreed that roofs could be appliedRespondent Evergreen, it is not necessary for such an agreement to be without the use of such a rig, the former testified that he had never donesigned in order for individuals to apply roofs as Respondent Evergreen's so and the latter testified, credibly, that it would not be commerciallysubcontractors. feasible, in the sense of competitive, to do so.BETTER BUILDING SUPPLY CORP. 473Section 8(aX5) and (1) of the Act by disregarding the system is the pumper rig developed by Mylan.7TheseUnion's request for this information. rigs are leased to the subcontractors. However, the leaseis not a written one and the subcontractors are chargedIV. THE RELATIONSHIP BETWEEN RESPONDENTS AND but a dollar per year for the lease of one of these vehi-THE APPLICATORS cles. When not in use, the rigs normally are parked atMylan, one former subcontractor (Walter L. Camp- Respondent Evergreen yard. Moreover, Respondent Ev-bell), and two current subcontractors (M. Christopher ergreen also provides Gardner and Romei with chaseGardner, Jr., and Christopher Alessio Romei, who are trucksthat are used to transport roofing materials to job-jointly doing business as Fresh Air Roofing, a corpora- sites.So far as the record discloses no rental is chargedtion) testified regarding the relationship between Re- tothemforthechase trucks. While subcontractors arespondent Evergreen, the subcontractors, and other appli- obliged to furnish fuel for their own vehicles, Respond-cators. Each of the subcontractors formed their own or- ent Evergreen provides the fuel used for the rigs, eitherganizations, in some instances corporations, and obtained from a pump in its yard or by reimbursing the subcon-their own business licenses as contractors to perform, at tractors for fuel purchased elsewhere. Furthermore,least, roofing work. Respondents make no deductions or while subcontractors furnish the labor used to maintaincontributions for subcontractors or the applicators whom the vehicles owned by Mylan or by Respondent Ever-they retain to assist them in installing roofs. The subcon- green, the latter furnishes the materials needed and paystractors pay the wages of the applicators they hire. In es- for any major maintenance work that must be performedsence, therefore, each of the subcontractors has estab- on the rigs or chase trucks.lished at least a nominally separate and distinct business The materials used to perform the roofing work, i.e.,enterprise. rolls of polyester, cutback, mastic, and webbing, are sup-As set forth above, Respondent Evergreen markets a plied by Respondent Evergreen. It maintains lockedpolyester cold processing system of roofing, primarily areas at its yard for each of the subcontractors in whichfor nonresidential structures. Contracts to perform this these materials are stored and which Respondent Ever-work are obtained for Respondent Evergreen by inde- green replenishes periodically. Only in the event that, inpendent sales representatives, called ISR, individuals effect, a subcontractor causes the loss of materialwho have signed an Independent Sales Representative through negligence or heedlessness is the subcontractorAgreement with Respondent Evergreen.I Under the charged for the material. While the subcontractors pro-terms of these agreements Respondent "Evergreen will vide their own tools used to perform roofing work,pay a commission to the ISR at the rates currently pub- Campbell testified, without contradiction, that journey-lished by the Company as amended from time to time, man roofers are expected to provide their own hand-on all jobs sold by the ISR." tools. There is no showing that the tools actually used byHaving obtained these contracts Respondent Ever- the subcontractors differed in any respect from whatgreen then selects the subcontractor who will be as- journeyman roofers normally use.signed to perform the specific work called for by each The employees who compose the crews used by Gard-contract. So far as the record discloses, the subcontrac- ner, Romei, and other subcontractors are hired by andtors have no voice in determining the particular jobs to paid by the subcontractors at rates which they set. How-which they will be assigned. Nor, for that matter, does ever, during their first year of operation, Gardner andthe subcontractor have any direct contact with custom- Romei were the only two crewmembers working forers, save in those instances, apparently rare, where the Fresh Air, with the result that during that period theysubcontractor has also sold a particular roofing job as an did not have the need to hire any employees. Moreover,independent sales representative. All subcontractors testi- the initial three person crew hired by Campbell had beenfied that they could reject jobs that were assigned to working for Respondent Evergreen immediately beforethem. However, the evidence discloses only a single spe- commencing work for Campbell. While he testified thatcific instance where a subcontractor rejected a roofing he had had a choice as to whether or not to hire them,job assigned by Respondent Evergreen-Romei testified he acknowledged that Respondent Evergreen had toldthat he had once turned down a job at the Aurora him to take them as his first crew. Finally, the recordDrive-In Theatre because "I got dizzy up there ... and discloses evidence of a degree of more regular integra-I just didn't feel comfortable being there." tion between employees who work for subcontractorsThe system followed for performing roofing work is, and Respondent Evergreen. Thus, Mylan conceded thatof course, the polyester cold processing one which Re- some or all of the employees hired to do work in Re-spondent Evergreen has developed and which it markets. spondent Evergreen's yard alternate back and forth be-While subcontractors own their own pickup trucks and, tween employment with it and its subcontractors. He fur-at least in some instances, their own flatbed trucks, the ther agreed that in some cases Respondent Evergreencrucial vehicle for performing the work under this provides yardwork to tide over employees who normally~---~~ ....~~~~~~~~~do roofing work for Fresh Air in situations where roof-' Some of the subcontractors have signed such agreements with Re- d r w fo Frs A in sui w rofspondent Evergreen, thereby enabling them to sell roofing projects, in ing workisnotavailable. In addition, there is evidenoeaddition to applying, roofs sold by others. However, as illustrated byCampbell's testimony that he had never signed such an agreement with While both Campbell and Gardner agreed that roofs could be appliedRespondent Evergreen, it is not necessary for such an agreement to be without the use of such a rig, the former testified that he had never donesigned in order for individuals to apply roofs as Respondent Evergreen's so and the latter testified, credibly, that it would not be commerciallysubcontractors.feasible, in the sense of competitive, to do so.BETTER BUILDING SUPPLY CORP. 473Section 8(aX5) and (1) of the Act by disregarding the system is the pumper rig developed by Mylan.7TheseUnion's request for this information. rigs are leased to the subcontractors. However, the leaseis not a written one and the subcontractors are chargedIV. THE RELATIONSHIP BETWEEN RESPONDENTS AND but a dollar per year for the lease of one of these vehi-THE APPLICATORS cles. When not in use, the rigs normally are parked atMylan, one former subcontractor (Walter L. Camp- Respondent Evergreen yard. Moreover, Respondent Ev-bell), and two current subcontractors (M. Christopher ergreen also provides Gardner and Romei with chaseGardner, Jr., and Christopher Alessio Romei, who are trucksthat are used to transport roofing materials to job-jointly doing business as Fresh Air Roofing, a corpora- sites.So far as the record discloses no rental is chargedtion) testified regarding the relationship between Re- tothemforthechase trucks. While subcontractors arespondent Evergreen, the subcontractors, and other appli- obliged to furnish fuel for their own vehicles, Respond-cators. Each of the subcontractors formed their own or- ent Evergreen provides the fuel used for the rigs, eitherganizations, in some instances corporations, and obtained from a pump in its yard or by reimbursing the subcon-their own business licenses as contractors to perform, at tractors for fuel purchased elsewhere. Furthermore,least, roofing work. Respondents make no deductions or while subcontractors furnish the labor used to maintaincontributions for subcontractors or the applicators whom the vehicles owned by Mylan or by Respondent Ever-they retain to assist them in installing roofs. The subcon- green, the latter furnishes the materials needed and paystractors pay the wages of the applicators they hire. In es- for any major maintenance work that must be performedsence, therefore, each of the subcontractors has estab- on the rigs or chase trucks.lished at least a nominally separate and distinct business The materials used to perform the roofing work, i.e.,enterprise. rolls of polyester, cutback, mastic, and webbing, are sup-As set forth above, Respondent Evergreen markets a plied by Respondent Evergreen. It maintains lockedpolyester cold processing system of roofing, primarily areas at its yard for each of the subcontractors in whichfor nonresidential structures. Contracts to perform this these materials are stored and which Respondent Ever-work are obtained for Respondent Evergreen by inde- green replenishes periodically. Only in the event that, inpendent sales representatives, called ISR, individuals effect, a subcontractor causes the loss of materialwho have signed an Independent Sales Representative through negligence or heedlessness is the subcontractorAgreement with Respondent Evergreen.I Under the charged for the material. While the subcontractors pro-terms of these agreements Respondent "Evergreen will vide their own tools used to perform roofing work,pay a commission to the ISR at the rates currently pub- Campbell testified, without contradiction, that journey-lished by the Company as amended from time to time, man roofers are expected to provide their own hand-on all jobs sold by the ISR." tools. There is no showing that the tools actually used byHaving obtained these contracts Respondent Ever- the subcontractors differed in any respect from whatgreen then selects the subcontractor who will be as- journeyman roofers normally use.signed to perform the specific work called for by each The employees who compose the crews used by Gard-contract. So far as the record discloses, the subcontrac- ner, Romei, and other subcontractors are hired by andtors have no voice in determining the particular jobs to paid by the subcontractors at rates which they set. How-which they will be assigned. Nor, for that matter, does ever, during their first year of operation, Gardner andthe subcontractor have any direct contact with custom- Romei were the only two crewmembers working forers, save in those instances, apparently rare, where the Fresh Air, with the result that during that period theysubcontractor has also sold a particular roofing job as an did not have the need to hire any employees. Moreover,independent sales representative. All subcontractors testi- the initial three person crew hired by Campbell had beenfied that they could reject jobs that were assigned to working for Respondent Evergreen immediately beforethem. However, the evidence discloses only a single spe- commencing work for Campbell. While he testified thatcific instance where a subcontractor rejected a roofing he had had a choice as to whether or not to hire them,job assigned by Respondent Evergreen-Romei testified he acknowledged that Respondent Evergreen had toldthat he had once turned down a job at the Aurora him to take them as his first crew. Finally, the recordDrive-In Theatre because "I got dizzy up there ... and discloses evidence of a degree of more regular integra-I just didn't feel comfortable being there." tion between employees who work for subcontractorsThe system followed for performing roofing work is, and Respondent Evergreen. Thus, Mylan conceded thatof course, the polyester cold processing one which Re- some or all of the employees hired to do work in Re-spondent Evergreen has developed and which it markets. spondent Evergreen's yard alternate back and forth be-While subcontractors own their own pickup trucks and, tween employment with it and its subcontractors. He fur-at least in some instances, their own flatbed trucks, the ther agreed that in some cases Respondent Evergreencrucial vehicle for performing the work under this provides yardwork to tide over employees who normally~---~~ ....~~~~~~~~~do roofing work for Fresh Air in situations where roof-' Some of the subcontractors have signed such agreements with Re- d r w fo Frs A in sui w rofspondent Evergreen, thereby enabling them to sell roofing projects, in ing workisnotavailable. In addition, there is evidenoeaddition to applying, roofs sold by others. However, as illustrated byCampbell's testimony that he had never signed such an agreement with While both Campbell and Gardner agreed that roofs could be appliedRespondent Evergreen, it is not necessary for such an agreement to be without the use of such a rig, the former testified that he had never donesigned in order for individuals to apply roofs as Respondent Evergreen's so and the latter testified, credibly, that it would not be commerciallysubcontractors.feasible, in the sense of competitive, to do so.BETTER BUILDING SUPPLY CORP. 473Section 8(aX5) and (1) of the Act by disregarding the system is the pumper rig developed by Mylan.7TheseUnion's request for this information. rigs are leased to the subcontractors. However, the leaseis not a written one and the subcontractors are chargedIV. THE RELATIONSHIP BETWEEN RESPONDENTS AND but a dollar per year for the lease of one of these vehi-THE APPLICATORS cles. When not in use, the rigs normally are parked atMylan, one former subcontractor (Walter L. Camp- Respondent Evergreen yard. Moreover, Respondent Ev-bell), and two current subcontractors (M. Christopher ergreen also provides Gardner and Romei with chaseGardner, Jr., and Christopher Alessio Romei, who are trucksthat are used to transport roofing materials to job-jointly doing business as Fresh Air Roofing, a corpora- sites.So far as the record discloses no rental is chargedtion) testified regarding the relationship between Re- tothemforthechase trucks. While subcontractors arespondent Evergreen, the subcontractors, and other appli- obliged to furnish fuel for their own vehicles, Respond-cators. Each of the subcontractors formed their own or- ent Evergreen provides the fuel used for the rigs, eitherganizations, in some instances corporations, and obtained from a pump in its yard or by reimbursing the subcon-their own business licenses as contractors to perform, at tractors for fuel purchased elsewhere. Furthermore,least, roofing work. Respondents make no deductions or while subcontractors furnish the labor used to maintaincontributions for subcontractors or the applicators whom the vehicles owned by Mylan or by Respondent Ever-they retain to assist them in installing roofs. The subcon- green, the latter furnishes the materials needed and paystractors pay the wages of the applicators they hire. In es- for any major maintenance work that must be performedsence, therefore, each of the subcontractors has estab- on the rigs or chase trucks.lished at least a nominally separate and distinct business The materials used to perform the roofing work, i.e.,enterprise. rolls of polyester, cutback, mastic, and webbing, are sup-As set forth above, Respondent Evergreen markets a plied by Respondent Evergreen. It maintains lockedpolyester cold processing system of roofing, primarily areas at its yard for each of the subcontractors in whichfor nonresidential structures. Contracts to perform this these materials are stored and which Respondent Ever-work are obtained for Respondent Evergreen by inde- green replenishes periodically. Only in the event that, inpendent sales representatives, called ISR, individuals effect, a subcontractor causes the loss of materialwho have signed an Independent Sales Representative through negligence or heedlessness is the subcontractorAgreement with Respondent Evergreen.I Under the charged for the material. While the subcontractors pro-terms of these agreements Respondent "Evergreen will vide their own tools used to perform roofing work,pay a commission to the ISR at the rates currently pub- Campbell testified, without contradiction, that journey-lished by the Company as amended from time to time, man roofers are expected to provide their own hand-on all jobs sold by the ISR." tools. There is no showing that the tools actually used byHaving obtained these contracts Respondent Ever- the subcontractors differed in any respect from whatgreen then selects the subcontractor who will be as- journeyman roofers normally use.signed to perform the specific work called for by each The employees who compose the crews used by Gard-contract. So far as the record discloses, the subcontrac- ner, Romei, and other subcontractors are hired by andtors have no voice in determining the particular jobs to paid by the subcontractors at rates which they set. How-which they will be assigned. Nor, for that matter, does ever, during their first year of operation, Gardner andthe subcontractor have any direct contact with custom- Romei were the only two crewmembers working forers, save in those instances, apparently rare, where the Fresh Air, with the result that during that period theysubcontractor has also sold a particular roofing job as an did not have the need to hire any employees. Moreover,independent sales representative. All subcontractors testi- the initial three person crew hired by Campbell had beenfied that they could reject jobs that were assigned to working for Respondent Evergreen immediately beforethem. However, the evidence discloses only a single spe- commencing work for Campbell. While he testified thatcific instance where a subcontractor rejected a roofing he had had a choice as to whether or not to hire them,job assigned by Respondent Evergreen-Romei testified he acknowledged that Respondent Evergreen had toldthat he had once turned down a job at the Aurora him to take them as his first crew. Finally, the recordDrive-In Theatre because "I got dizzy up there ... and discloses evidence of a degree of more regular integra-I just didn't feel comfortable being there." tion between employees who work for subcontractorsThe system followed for performing roofing work is, and Respondent Evergreen. Thus, Mylan conceded thatof course, the polyester cold processing one which Re- some or all of the employees hired to do work in Re-spondent Evergreen has developed and which it markets. spondent Evergreen's yard alternate back and forth be-While subcontractors own their own pickup trucks and, tween employment with it and its subcontractors. He fur-at least in some instances, their own flatbed trucks, the ther agreed that in some cases Respondent Evergreencrucial vehicle for performing the work under this provides yardwork to tide over employees who normally~---~~ ....~~~~~~~~~do roofing work for Fresh Air in situations where roof-' Some of the subcontractors have signed such agreements with Re- d r w fo Frs A in sui w rofspondent Evergreen, thereby enabling them to sell roofing projects, in ing workisnotavailable. In addition, there is evidenoeaddition to applying, roofs sold by others. However, as illustrated byCampbell's testimony that he had never signed such an agreement with While both Campbell and Gardner agreed that roofs could be appliedRespondent Evergreen, it is not necessary for such an agreement to be without the use of such a rig, the former testified that he had never donesigned in order for individuals to apply roofs as Respondent Evergreen's so and the latter testified, credibly, that it would not be commerciallysubcontractors.feasible, in the sense of competitive, to do so. 474 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof at least one instance where Mylan switched an em- tractor is no longer doing work for Respondent Ever-ployee from the crew of one subcontractor to that of an- green, then either Gordon or some other contractorother. Thus, Campbell testified that Mylan had asked makes the repairs. If the subcontractor who performedhim (Campbell) to hire and train an employee who had the work is still working for Respondent Evergreen andbeen working around Respondent Evergreen's shop. Ac- if someone else performs the repair work, then that sub-cording to Campbell, Mylan had said "in the beginning contractor is backcharged for the cost of the repairs.·..that I was to take him for a couple of days and that The method of computing the cost of a roofing job isChris Romei was to take him for a couple of days" after based on the number of squares involved. A square is 102 or 3 days of working for Campbell, the employee was by 10 feet. The rate charged per square is known as theswitched to another crew, with Mylan telling Campbell par rate. It is Respondent Evergreen which sets the parthat he was pulling the man off Campbell's crew and rates for the various types of roofs that can be installedtransferring him to that of another subcontractor. using the polyester cold processing system. The subcon-Until January 1980 Respondent Evergreen employed tractor, in turn, is awarded a flat percentage of that rate,Charles R. Gordon as its superintendent. He distributed by Respondent Evergreen, for installing the roof. Romeithe roofing work to the subcontractors. From approxi- claimed that this percentage rate had been negotiated bymately November 1978 to the end of January 1980, a Evergreen and by Fresh Air. However, his testimony inperiod during which Respondent Evergreen had consid- this respect was less than credible, being unsupportedered those performing roofing work as subcontractors, either by specific examples of such purported negotia-Gordon testified that he had regularly gone to sites tions orbycorroboration from other witnesses. Indeed,where subcontractors were working to check on theirMylan testified that Respondent Evergreen publishes aprogress. Campbell testified, without contradiction, that aon approximately 30 percent of the jobs which he had sand wch , which is updated fros shod bi tieperfoed while working as a subcontractor for Re and which shows the rate at which ISRs should bid theperformed while working as a subcontractor for Re-various types of roofs for application by the polyesterspondent Evergreen, both Gordon and Mylan had come vanoust ofroofsfora ation by the polyesterto the sites to check on the progress of the work being cold prooessing systemAccording to Mylan that sameperformed there. Moreover, Campbell also testified that, standard par sheet is used by the subcontractors to deter-on approximately 20 to 25 percent of the total numbers mine, based on a percentage of the cost of the job, theof jobs which he had been assigned, Mylan or Gordon rate at which the subcontractors will be remunerated.had given him instructions with regard to "prepping my Both Gardner and Romei testified that there had beenjobs, prepping my work before I sprayed it, before I laid occasions when, on arriving at the job, they had discov-the roofing material down. Take a fire wall, for instance, ered that it had been underbid and that the rates set forup on a roof that has old roofing material on it that has performing the work were not sufficient. In that event,to be repaired. ... The acceptability of the work to they testified that they would contact Respondent Ever-Chuck or Jerry sometimes wasn't acceptable, the work green, normally Gordon, and seek a readjustment. So faritself and it had to be redone." Indeed, Gordon conceded as the record discloses, however, final determination asthat he also had checked the quality of the work after to whether a readjustment will be permitted rests witheach job had been completed. Respondent Evergreen. While the two subcontractorsIn January 1980 Gordon executed an Independent testified that they had the right to refuse to perform aSales Representative Agreement. However, in addition job if Respondent Evergreen refused to increase theto continuing to distribute work to subcontractors, amount that they would be paid for doing so, there is noGordon continues to go to jobsites to inspect the work evidence that they have ever done so. Moreover, there isof subcontractors and is paid to do so by Respondent no showing that situations involving underbidding orEvergreen. Thus, while he does not spend as much time low bidding of jobs have ever arisen with any significantdoing so now as had formally been the fact, his inspec- degree of frequency. Finally, it is worth noting, that,tion visits to sites occupy a maximum of approximately 8 while Gardner and Romei are ostensibly both employedto 10 hours each week. He visits projects "as long as I by Fresh Air Roofing, each of them submits separatehave the time" and attempts to visit each job, while it is bills for the work performed by his crew. So far as thein progress, on at least one occasion. Moreover, he con- record discloses Fresh Air, itself, does not submit atinues to inspect projects after they have been complet- single bill for the total of work performed collectivelyed, although only in instances where problems have by the crews of Romei and Gardner. In short, notwith-arisen in connection with them. standing the existence of Fresh Air as an ostensibly inde-Subcontractors guarantee their work. However, that pendent entity, Respondents continue to deal separatelyguarantee is not written and is given only to Respondent and individually with Gardner and Romei.Evergreen, not to customers. Respondent Evergreen, Mylan and each of the subcontractors testified that theitself, extends a 4-year warranty to oustomers on roofs latter were free to seek work other than for Respondentwhich it contracts to install. If a defect in the work of a Evergreen. However, both Campbell and Gardner testi-subcontractor is discovered, it is Respondent Evergreen, fied that they had never done so. Romei testified equiv-not the subcontractor who installed the roof, that is con- ocally with regard to this point. Initially, he claimed thattacted by the customer. Gordon testified that if the sub- he had attempted to get other work for Fresh Airs andcontractor who did the work is still working for Re-spondent Evergreen, he dispatches that subcontractor to I A claim not corroborated by Gardner who is, after all, Romei's part-repair the problem. However, if that particular subcon- ner.474 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof at least one instance where Mylan switched an em- tractor is no longer doing work for Respondent Ever-ployee from the crew of one subcontractor to that of an- green, then either Gordon or some other contractorother. Thus, Campbell testified that Mylan had asked makes the repairs. If the subcontractor who performedhim (Campbell) to hire and train an employee who had the work is still working for Respondent Evergreen andbeen working around Respondent Evergreen's shop. Ac- if someone else performs the repair work, then that sub-cording to Campbell, Mylan had said "in the beginning contractor is backcharged for the cost of the repairs....that I was to take him for a couple of days and that The method of computing the cost of a roofing job isChris Romei was to take him for a couple of days" after based on the number of squares involved. A square is 102 or 3 days of working for Campbell, the employee was by 10 feet. The rate charged per square is known as theswitched to another crew, with Mylan telling Campbell par rate. It is Respondent Evergreen which sets the parthat he was pulling the man off Campbell's crew and rates for the various types of roofs that can be installedtransferring him to that of another subcontractor. using the polyester cold processing system. The subcon-Until January 1980 Respondent Evergreen employed tractor, in turn, is awarded a flat percentage of that rate,Charles R. Gordon as its superintendent. He distributed by Respondent Evergreen, for installing the roof. Romeithe roofing work to the subcontractors. From approxi- claimed that this percentage rate had been negotiated bymately November 1978 to the end of January 1980, a Evergreen and by Fresh Air. However, his testimony inperiod during which Respondent Evergreen had consid- this respect was less than credible, being unsupportedered those performing roofing work as subcontractors, either by specific examples of such purported negotia-Gordon testified that he had regularly gone to sites tions or by corroboration from other witnesses. Indeed,where subcontractors were working to check on their t Respondent Evergreen publishes aprogress. Campbell testified, without contradiction, that sd p s won approximately 30 percent of the jobs which he had and which shows the rate at which ISRs should bid theperformed while working as a subcontractor for Re-spondent Evergreen, both Gordon and Mylan had come vanoust ofroofsforapcation by the polyesterto the sites to check on the progress of the work being cold processing system. According to Mylan that sameperformed there. Moreover, Campbell also testified that, standardpar sheetisusedby thesubcontractors to deter-on approximately 20 to 25 percent of the total numbers mine, basedonapercentage ofthecost of the job, theof jobs which he had been assigned, Mylan or Gordon rateatwhihthesubcontractors will be remunerated.had given him instructions with regard to "prepping my Both Gardner and Romei testified that there had beenjobs, prepping my work before I sprayed it, before I laid occasions when, on arriving at the job, they had discov-the roofing material down. Take a fire wall, for instance, ered that it had been underbid and that the rates set forup on a roof that has old roofing material on it that has performing the work were not sufficient. In that event,to be repaired. ...The acceptability of the work to they testified that they would contact Respondent Ever-Chuck or Jerry sometimes wasn't acceptable, the work green, normally Gordon, and seek a readjustment. So faritself and it had to be redone." Indeed, Gordon conceded as the record discloses, however, final determination asthat he also had checked the quality of the work after to whether a readjustment will be permitted rests witheach job had been completed. Respondent Evergreen. While the two subcontractorsIn January 1980 Gordon executed an Independent testified that they had the right to refuse to perform aSales Representative Agreement. However, in addition job if Respondent Evergreen refused to increase theto continuing to distribute work to subcontractors, amount that they would be paid for doing so, there is noGordon continues to go to jobsites to inspect the work evidence that they have ever done so. Moreover, there isof subcontractors and is paid to do so by Respondent no showing that situations involving underbidding orEvergreen. Thus, while he does not spend as much time low bidding of jobs have ever arisen with any significantdoing so now as had formally been the fact, his inspec- degree of frequency. Finally, it is worth noting, that,tion visits to sites occupy a maximum of approximately 8 while Gardner and Romei are ostensibly both employedto 10 hours each week. He visits projects "as long as I by Fresh Air Roofing, each of them submits separatehave the time" and attempts to visit each job, while it is bills for the work performed by his crew. So far as thein progress, on at least one occasion. Moreover, he con- record discloses Fresh Air, itself, does not submit atinues to inspect projects after they have been complet- single bill for the total of work performed collectivelyed, although only in instances where problems have by the crews of Romei and Gardner. In short, notwith-arisen in connection with them. standing the existence of Fresh Air as an ostensibly inde-Subcontractors guarantee their work. However, that pendent entity, Respondents continue to deal separatelyguarantee is not written and is given only to Respondent and individually with Gardner and Romei.Evergreen, not to customers. Respondent Evergreen, Mylan and each of the subcontractors testified that theitself, extends a 4-year warranty to customers on roofs latter were free to seek work other than for Respondentwhich it contracts to install. If a defect in the work of a Evergreen. However, both Campbell and Gardner testi-subcontractor is discovered, it is Respondent Evergreen, fied that they had never done so. Romei testified equiv-not the subcontractor who installed the roof, that is con- ocally with regard to this point. Initially, he claimed thattacted by the customer. Gordon testified that if the sub- he had attempted to get other work for Fresh Air" andcontractor who did the work is still working for Re-spondent Evergreen, he dispatches that subcontractor to I A claim not corroborated by Gardner who is, after all, Romei's part-repair the problem. However, if that particular subcon- ner.474 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof at least one instance where Mylan switched an em- tractor is no longer doing work for Respondent Ever-ployee from the crew of one subcontractor to that of an- green, then either Gordon or some other contractorother. Thus, Campbell testified that Mylan had asked makes the repairs. If the subcontractor who performedhim (Campbell) to hire and train an employee who had the work is still working for Respondent Evergreen andbeen working around Respondent Evergreen's shop. Ac- if someone else performs the repair work, then that sub-cording to Campbell, Mylan had said "in the beginning contractor is backcharged for the cost of the repairs....that I was to take him for a couple of days and that The method of computing the cost of a roofing job isChris Romei was to take him for a couple of days" after based on the number of squares involved. A square is 102 or 3 days of working for Campbell, the employee was by 10 feet. The rate charged per square is known as theswitched to another crew, with Mylan telling Campbell par rate. It is Respondent Evergreen which sets the parthat he was pulling the man off Campbell's crew and rates for the various types of roofs that can be installedtransferring him to that of another subcontractor. using the polyester cold processing system. The subcon-Until January 1980 Respondent Evergreen employed tractor, in turn, is awarded a flat percentage of that rate,Charles R. Gordon as its superintendent. He distributed by Respondent Evergreen, for installing the roof. Romeithe roofing work to the subcontractors. From approxi- claimed that this percentage rate had been negotiated bymately November 1978 to the end of January 1980, a Evergreen and by Fresh Air. However, his testimony inperiod during which Respondent Evergreen had consid- this respect was less than credible, being unsupportedered those performing roofing work as subcontractors, either by specific examples of such purported negotia-Gordon testified that he had regularly gone to sites tions or by corroboration from other witnesses. Indeed,where subcontractors were working to check on their t Respondent Evergreen publishes aprogress. Campbell testified, without contradiction, that sd p s won approximately 30 percent of the jobs which he had and which shows the rate at which ISRs should bid theperformed while working as a subcontractor for Re-spondent Evergreen, both Gordon and Mylan had come vanoust ofroofsforapcation by the polyesterto the sites to check on the progress of the work being cold processing system. According to Mylan that sameperformed there. Moreover, Campbell also testified that, standardpar sheetisusedby thesubcontractors to deter-on approximately 20 to 25 percent of the total numbers mine, basedonapercentage of thecost of the job, theof jobs which he had been assigned, Mylan or Gordon rateatwhihthesubcontractors will be remunerated.had given him instructions with regard to "prepping my Both Gardner and Romei testified that there had beenjobs, prepping my work before I sprayed it, before I laid occasions when, on arriving at the job, they had discov-the roofing material down. Take a fire wall, for instance, ered that it had been underbid and that the rates set forup on a roof that has old roofing material on it that has performing the work were not sufficient. In that event,to be repaired. ...The acceptability of the work to they testified that they would contact Respondent Ever-Chuck or Jerry sometimes wasn't acceptable, the work green, normally Gordon, and seek a readjustment. So faritself and it had to be redone." Indeed, Gordon conceded as the record discloses, however, final determination asthat he also had checked the quality of the work after to whether a readjustment will be permitted rests witheach job had been completed. Respondent Evergreen. While the two subcontractorsIn January 1980 Gordon executed an Independent testified that they had the right to refuse to perform aSales Representative Agreement. However, in addition job if Respondent Evergreen refused to increase theto continuing to distribute work to subcontractors, amount that they would be paid for doing so, there is noGordon continues to go to jobsites to inspect the work evidence that they have ever done so. Moreover, there isof subcontractors and is paid to do so by Respondent no showing that situations involving underbidding orEvergreen. Thus, while he does not spend as much time low bidding of jobs have ever arisen with any significantdoing so now as had formally been the fact, his inspec- degree of frequency. Finally, it is worth noting, that,tion visits to sites occupy a maximum of approximately 8 while Gardner and Romei are ostensibly both employedto 10 hours each week. He visits projects "as long as I by Fresh Air Roofing, each of them submits separatehave the time" and attempts to visit each job, while it is bills for the work performed by his crew. So far as thein progress, on at least one occasion. Moreover, he con- record discloses Fresh Air, itself, does not submit atinues to inspect projects after they have been complet- single bill for the total of work performed collectivelyed, although only in instances where problems have by the crews of Romei and Gardner. In short, notwith-arisen in connection with them. standing the existence of Fresh Air as an ostensibly inde-Subcontractors guarantee their work. However, that pendent entity, Respondents continue to deal separatelyguarantee is not written and is given only to Respondent and individually with Gardner and Romei.Evergreen, not to customers. Respondent Evergreen, Mylan and each of the subcontractors testified that theitself, extends a 4-year warranty to customers on roofs latter were free to seek work other than for Respondentwhich it contracts to install. If a defect in the work of a Evergreen. However, both Campbell and Gardner testi-subcontractor is discovered, it is Respondent Evergreen, fied that they had never done so. Romei testified equiv-not the subcontractor who installed the roof, that is con- ocally with regard to this point. Initially, he claimed thattacted by the customer. Gordon testified that if the sub- he had attempted to get other work for Fresh Air" andcontractor who did the work is still working for Re-spondent Evergreen, he dispatches that subcontractor to I A claim not corroborated by Gardner who is, after all, Romei's part-repair the problem. However, if that particular subcon- ner.474 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof at least one instance where Mylan switched an em- tractor is no longer doing work for Respondent Ever-ployee from the crew of one subcontractor to that of an- green, then either Gordon or some other contractorother. Thus, Campbell testified that Mylan had asked makes the repairs. If the subcontractor who performedhim (Campbell) to hire and train an employee who had the work is still working for Respondent Evergreen andbeen working around Respondent Evergreen's shop. Ac- if someone else performs the repair work, then that sub-cording to Campbell, Mylan had said "in the beginning contractor is backcharged for the cost of the repairs....that I was to take him for a couple of days and that The method of computing the cost of a roofing job isChris Romei was to take him for a couple of days" after based on the number of squares involved. A square is 102 or 3 days of working for Campbell, the employee was by 10 feet. The rate charged per square is known as theswitched to another crew, with Mylan telling Campbell par rate. It is Respondent Evergreen which sets the parthat he was pulling the man off Campbell's crew and rates for the various types of roofs that can be installedtransferring him to that of another subcontractor. using the polyester cold processing system. The subcon-Until January 1980 Respondent Evergreen employed tractor, in turn, is awarded a flat percentage of that rate,Charles R. Gordon as its superintendent. He distributed by Respondent Evergreen, for installing the roof. Romeithe roofing work to the subcontractors. From approxi- claimed that this percentage rate had been negotiated bymately November 1978 to the end of January 1980, a Evergreen and by Fresh Air. However, his testimony inperiod during which Respondent Evergreen had consid- this respect was less than credible, being unsupportedered those performing roofing work as subcontractors, either by specific examples of such purported negotia-Gordon testified that he had regularly gone to sites tions or by corroboration from other witnesses. Indeed,where subcontractors were working to check on their t Respondent Evergreen publishes aprogress. Campbell testified, without contradiction, that sd p s won approximately 30 percent of the jobs which he had and which shows the rate at which ISRs should bid theperformed while working as a subcontractor for Re-spondent Evergreen, both Gordon and Mylan had come vanoust ofroofsfora cation by the polyesterto the sites to check on the progress of the work being cold processing system. According to Mylan that sameperformed there. Moreover, Campbell also testified that, standardpar sheetisusedby thesubcontractors to deter-on approximately 20 to 25 percent of the total numbers mine, basedonapercentage of the cost of the job, theof jobs which he had been assigned, Mylan or Gordon rateatwhihthesubcontractors will be remunerated.had given him instructions with regard to "prepping my Both Gardner and Romei testified that there had beenjobs, prepping my work before I sprayed it, before I laid occasions when, on arriving at the job, they had discov-the roofing material down. Take a fire wall, for instance, ered that it had been underbid and that the rates set forup on a roof that has old roofing material on it that has performing the work were not sufficient. In that event,to be repaired. ...The acceptability of the work to they testified that they would contact Respondent Ever-Chuck or Jerry sometimes wasn't acceptable, the work green, normally Gordon, and seek a readjustment. So faritself and it had to be redone." Indeed, Gordon conceded as the record discloses, however, final determination asthat he also had checked the quality of the work after to whether a readjustment will be permitted rests witheach job had been completed. Respondent Evergreen. While the two subcontractorsIn January 1980 Gordon executed an Independent testified that they had the right to refuse to perform aSales Representative Agreement. However, in addition job if Respondent Evergreen refused to increase theto continuing to distribute work to subcontractors, amount that they would be paid for doing so, there is noGordon continues to go to jobsites to inspect the work evidence that they have ever done so. Moreover, there isof subcontractors and is paid to do so by Respondent no showing that situations involving underbidding orEvergreen. Thus, while he does not spend as much time low bidding of jobs have ever arisen with any significantdoing so now as had formally been the fact, his inspec- degree of frequency. Finally, it is worth noting, that,tion visits to sites occupy a maximum of approximately 8 while Gardner and Romei are ostensibly both employedto 10 hours each week. He visits projects "as long as I by Fresh Air Roofing, each of them submits separatehave the time" and attempts to visit each job, while it is bills for the work performed by his crew. So far as thein progress, on at least one occasion. Moreover, he con- record discloses Fresh Air, itself, does not submit atinues to inspect projects after they have been complet- single bill for the total of work performed collectivelyed, although only in instances where problems have by the crews of Romei and Gardner. In short, notwith-arisen in connection with them. standing the existence of Fresh Air as an ostensibly inde-Subcontractors guarantee their work. However, that pendent entity, Respondents continue to deal separatelyguarantee is not written and is given only to Respondent and individually with Gardner and Romei.Evergreen, not to customers. Respondent Evergreen, Mylan and each of the subcontractors testified that theitself, extends a 4-year warranty to customers on roofs latter were free to seek work other than for Respondentwhich it contracts to install. If a defect in the work of a Evergreen. However, both Campbell and Gardner testi-subcontractor is discovered, it is Respondent Evergreen, fied that they had never done so. Romei testified equiv-not the subcontractor who installed the roof, that is con- ocally with regard to this point. Initially, he claimed thattacted by the customer. Gordon testified that if the sub- he had attempted to get other work for Fresh Air" andcontractor who did the work is still working for Re-spondent Evergreen, he dispatches that subcontractor to I A claim not corroborated by Gardner who is, after all, Romei's part-repair the problem. However, if that particular subcon- ner. BETTER BUILDING SUPPLY CORP. 475that there had been a time when he had done work other accorded degree of independence, Respondent Ever-than for Respondent Evergreen. Later, however, he ac- green controls the significant and crucial means byknowledged that he had performed such work prior to which subcontractors perform roofing work, with theforming Fresh Air and that, since working as a subcon- result that the subcontractors operations are integratedtractor for Respondent Evergreen, all of his work had fully into those of Respondent Evergreen and that thebeen performed at the behest of that firm. Indeed, it subcontractors lack the entrepreneurial ability normallyseems unlikely that subcontractors would be in a position arising from independent contractor status. Most obviousto perform polyester cold process roofing installation in this regard is Respondent Evergreen's control overwork on their own, separate from Respondent Ever- the process to be followed by subcontractors in installinggreen. For, Romei agreed that the rig was the heart of roofs. Respondent Evergreen does not simply retain sub-Respondent Evergreen's system of installing roofs. As contractors to install roofs by whatever means theynoted above, Gardner testified that it would not be com- deem most appropriate. Rather, Respondent Evergreenpetitive to install roofs by the polyester cold processing markets a specific system for installing roofs, the polyes-system without the rigs. Yet, the rigs are stored at Re- ter cold processing system, and subcontractors arespondent Evergreen's yard when not in use, and Gordon obliged to install roofs in accordance with that system.testified that he would not have authorized removal of So far as the record discloses, subcontractors have nothe rig by a subcontractor to install a roof for a roofing discretion in this regard and no ability to use some othercompany other than Respondent Evergreen. method, for example, the hot tar process described inRespondents argue that the subcontractors are inde- footnote 2, supra, for applying roofs. Consequently, theypendent contractors, within the meaning of Section 2(3) are not free to attempt to improve their profit by substi-of the Act, and, accordingly, that their crewmembers are tuting a possibly less costly alternative system for thetheir own employees and not those of Respondents, spe- one specified by Respondent Evergreen.cifically Respondent Evergreen. Several factors are pres- It is Respondent Evergreen, specifically Gordon, whoent which tend to support that contention. Thus, for ex- selects the particular projects on which subcontractorsample, the subcontractors have been established as nomi- are assigned to work in the Seattle area. So far as thenally separate enterprises, in some cases having been in- record discloses, subcontractors make no contribution tocorporated, with their own business licenses. They have these decisions. Accordingly, the right of assignment torented or purchased some of the vehicles and equipment projects rests exclusively with Respondent Evergreen,which they use. They insure and pay for the fuel and thereby precluding subcontractors from any possibility ofother costs of these vehicles. They hire their own crew improving their situation through negotiation of bettermembers, determine the rates of pay for those crew- selection of assignments. Moreover, save for those seem-members, pay the crew, and make all necessary deduc- ingly rare instances where subcontractors have sold rooftions and contributions on their behalf. They are free to installations as independent sales representatives, theywork for firms other than Respondent Evergreen. have no contact with customers regarding the prices atYet the fact that subcontractors have established their which the roofing work will be performed. Even in situ-own entities, hire, and pay their own helpers, own or ations where the subcontractor sells the project as an in-lease their own vehicles which they insure and are, in dependent sales representative, the commissions whichtheory, free to work for a number of companies does not subcontractors will receive are set by Respondent Ever-compel the conclusion that an independent contractor re- green, pursuant to the above-quoted provision from thelationship exists. See, e.g., Seven-Up Bottling Company of Independent Sales Representative Agreement.Boston, Inc. v. N.LR.B., 506 F.2d 596, 599-600 (Ist Cir. While subcontractors can and have sought changes inWhile subcontractors can and have sought changes in1974); N.LR.B. v. John Warner, d/b/a D.J.W. Cartage,587 4F.2d 896, 900901 (8th Cirn. 1978). For the correct h rate of compensation for performing specific roofing587 F.2d 896, 900-901 (8th Cir. 1978). For the correctprojects, the evidence shows that such changes havetest for determining whether an employee or independ- p the evdence hows that such changes havetest for determining whether an employee or ndepen been confined to situations where the projects have beenent contractor relationship exists is rooted in whether or n ne to aon her th ts a beunderbid, for one reason or another, and, thus, cannot benot a company, such as Respondent Evergreen, has con- uerd f e eson o notea hs ntrol over the details and means by which work is to be erformed t the cost contemplated when sold Thus,performed. Thus, as the United States Court of Appeals these renegotiated changes do not originate from the sub-for the Seventh Circuit stated in N.LR.B. v. Phoenix contractors' desire to increase their profit margins,Mut Life Ins. Co, 167 F.2d 983, 986 (7th Cir. 1948), beyond that contemplated by Respondent Evergreen.cert. denied 335 U.S. 845: Rather, they occur within the framework of RespondentEvergreen's unilaterally established price and cost struc-T]Jhe employer-employee relationship exists when ture and arise only, so far as the record shows, where in-the person for whom the work is done has the right dependent sales representatives have failed to apply thatto control and direct the work, not only as to the structure properly to specific jobs. Moreover, there is noresult accomplished by the work, but also as to the showing that these types of situations arise within anydetails and means by which that result is accom- degree of regularity or frequency. In any event, so far asplished, and ...it is the right and not the exercise the record discloses, the ultimate determination as toof control which is the determining element. whether to read just the prices of particular jobs restssolely with Respondent Evergreen. Although subcon-In this case, a preponderance of the evidence shows tractors testified that, in theory, they were free to rejectthat, while Respondent Evergreen's subcontractors are projects if underestimated, in practice only single in-BETTER BUILDING SUPPLY CORP. 475that there had been a time when he had done work other accorded degree of independence, Respondent Ever-than for Respondent Evergreen. Later, however, he ac- green controls the significant and crucial means byknowledged that he had performed such work prior to which subcontractors perform roofing work, with theforming Fresh Air and that, since working as a subcon- result that the subcontractors operations are integratedtractor for Respondent Evergreen, all of his work had fully into those of Respondent Evergreen and that thebeen performed at the behest of that firm. Indeed, it subcontractors lack the entrepreneurial ability normallyseems unlikely that subcontractors would be in a position arising from independent contractor status. Most obviousto perform polyester cold process roofing installation in this regard is Respondent Evergreen's control overwork on their own, separate from Respondent Ever- the process to be followed by subcontractors in installinggreen. For, Romei agreed that the rig was the heart of roofs. Respondent Evergreen does not simply retain sub-Respondent Evergreen's system of installing roofs. As contractors to install roofs by whatever means theynoted above, Gardner testified that it would not be com- deem most appropriate. Rather, Respondent Evergreenpetitive to install roofs by the polyester cold processing markets a specific system for installing roofs, the polyes-system without the rigs. Yet, the rigs are stored at Re- ter cold processing system, and subcontractors arespondent Evergreen's yard when not in use, and Gordon obliged to install roofs in accordance with that system.testified that he would not have authorized removal of So far as the record discloses, subcontractors have nothe rig by a subcontractor to install a roof for a roofing discretion in this regard and no ability to use some othercompany other than Respondent Evergreen. method, for example, the hot tar process described inRespondents argue that the subcontractors are inde- footnote 2, supra, for applying roofs. Consequently, theypendent contractors, within the meaning of Section 2(3) are not free to attempt to improve their profit by substi-of the Act, and, accordingly, that their crewmembers are tuting a possibly less costly alternative system for thetheir own employees and not those of Respondents, spe- one specified by Respondent Evergreen.cifically Respondent Evergreen. Several factors are pres- It is Respondent Evergreen, specifically Gordon, whoent which tend to support that contention. Thus, for ex- selects the particular projects on which subcontractorsample, the subcontractors have been established as nomi- are assigned to work in the Seattle area. So far as thenally separate enterprises, in some cases having been in- record discloses, subcontractors make no contribution tocorporated, with their own business licenses. They have these decisions. Accordingly, the right of assignment torented or purchased some of the vehicles and equipment projects rests exclusively with Respondent Evergreen,which they use. They insure and pay for the fuel and thereby precluding subcontractors from any possibility ofother costs of these vehicles. They hire their own crew improving their situation through negotiation of bettermembers, determine the rates of pay for those crew- selection of assignments. Moreover, save for those seem-members, pay the crew, and make all necessary deduc- ingly rare instances where subcontractors have sold rooftions and contributions on their behalf. They are free to installations as independent sales representatives, theywork for firms other than Respondent Evergreen. have no contact with customers regarding the prices atYet the fact that subcontractors have established their which the roofing work will be performed. Even in situ-own entities, hire, and pay their own helpers, own or ations where the subcontractor sells the project as an in-lease their own vehicles which they insure and are, in dependent sales representative, the commissions whichtheory, free to work for a number of companies does not subcontractors will receive are set by Respondent Ever-compel the conclusion that an independent contractor re- green, pursuant to the above-quoted provision from thelationship exists. See, e.g., Sevn-Up Bottling Company of Independent Sales Representative Agreement.Boston, Inc. v. N.L.R.B., 506 F.2d 596, 599-600 (Ist Cir. Whlsucnrtosanndavsugthnesi^ '^LR~~v~nhn ^Rd//?;5?)^ S^ ' Whiesubcontractors can and have sought changes in1974); N .L.R.B .v. John Warner, d~bla D.J. W e Cartage, the rate of compensation for performing specific roofing587 F.2d 896, 900-901 (8th Cir. 1978). For the correct prjcsthevdnehoshasuhhngsaetest for determining whether an employee or independ- P" 1'tevdec.!hwhtsc.cagshvtestfordeteminng wethr anempoyeeor ndepnd- been confined to situations where the projects have beenent contractor relationship exists is rooted in whether or bid, forosonorthetscano benot a company, such as Respondent Evergreen, has con- perbrd at the cost ontempatd whus, Thuetrol over the details and means by which work is to be Performed at the cost contemplated when sold Thus,performed. Thus, as the United States Court of Appeals theserenegotiated changes do not originate from the sub-for the Seventh Circuit stated in N.L.R.B. v. Phoenix contractors' desire to increase their profit margins,Mut. Life Ins. Co, 167 F.2d 983, 986 (7th Cir. 1948), beyond thatcontemplated by Respondent Evergreen.cert. denied 335 U.S. 845: Rather, they occur within the framework of RespondentEvergreen's unilaterally established price and cost struc-[T]he employer-employee relationship exists when ture and arise only, so far as the record shows, where in-the person for whom the work is done has the right dependent sales representatives have failed to apply thatto control and direct the work, not only as to the structure properly to specific jobs. Moreover, there is noresult accomplished by the work, but also as to the showing that these types of situations arise within anydetails and means by which that result is accom- degree of regularity or frequency. In any event, so far asplished, and ... it is the right and not the exercise the record discloses, the ultimate determination as toof control which is the determining element. whether to read just the prices of particular jobs restssolely with Respondent Evergreen. Although subcon-In this case, a preponderance of the evidence shows tractors testified that, in theory, they were free to rejectthat, while Respondent Evergreen's subcontractors are projects if underestimated, in practice only single in-BETTER BUILDING SUPPLY CORP. 475that there had been a time when he had done work other accorded degree of independence, Respondent Ever-than for Respondent Evergreen. Later, however, he ac- green controls the significant and crucial means byknowledged that he had performed such work prior to which subcontractors perform roofing work, with theforming Fresh Air and that, since working as a subcon- result that the subcontractors operations are integratedtractor for Respondent Evergreen, all of his work had fully into those of Respondent Evergreen and that thebeen performed at the behest of that firm. Indeed, it subcontractors lack the entrepreneurial ability normallyseems unlikely that subcontractors would be in a position arising from independent contractor status. Most obviousto perform polyester cold process roofing installation in this regard is Respondent Evergreen's control overwork on their own, separate from Respondent Ever- the process to be followed by subcontractors in installinggreen. For, Romei agreed that the rig was the heart of roofs. Respondent Evergreen does not simply retain sub-Respondent Evergreen's system of installing roofs. As contractors to install roofs by whatever means theynoted above, Gardner testified that it would not be com- deem most appropriate. Rather, Respondent Evergreenpetitive to install roofs by the polyester cold processing markets a specific system for installing roofs, the polyes-system without the rigs. Yet, the rigs are stored at Re- ter cold processing system, and subcontractors arespondent Evergreen's yard when not in use, and Gordon obliged to install roofs in accordance with that system.testified that he would not have authorized removal of So far as the record discloses, subcontractors have nothe rig by a subcontractor to install a roof for a roofing discretion in this regard and no ability to use some othercompany other than Respondent Evergreen. method, for example, the hot tar process described inRespondents argue that the subcontractors are inde- footnote 2, supra, for applying roofs. Consequently, theypendent contractors, within the meaning of Section 2(3) are not free to attempt to improve their profit by substi-of the Act, and, accordingly, that their crewmembers are tuting a possibly less costly alternative system for thetheir own employees and not those of Respondents, spe- one specified by Respondent Evergreen.cifically Respondent Evergreen. Several factors are pres- It is Respondent Evergreen, specifically Gordon, whoent which tend to support that contention. Thus, for ex- selects the particular projects on which subcontractorsample, the subcontractors have been established as nomi- are assigned to work in the Seattle area. So far as thenally separate enterprises, in some cases having been in- record discloses, subcontractors make no contribution tocorporated, with their own business licenses. They have these decisions. Accordingly, the right of assignment torented or purchased some of the vehicles and equipment projects rests exclusively with Respondent Evergreen,which they use. They insure and pay for the fuel and thereby precluding subcontractors from any possibility ofother costs of these vehicles. They hire their own crew improving their situation through negotiation of bettermembers, determine the rates of pay for those crew- selection of assignments. Moreover, save for those seem-members, pay the crew, and make all necessary deduc- ingly rare instances where subcontractors have sold rooftions and contributions on their behalf. They are free to installations as independent sales representatives, theywork for firms other than Respondent Evergreen. have no contact with customers regarding the prices atYet the fact that subcontractors have established their which the roofing work will be performed. Even in situ-own entities, hire, and pay their own helpers, own or ations where the subcontractor sells the project as an in-lease their own vehicles which they insure and are, in dependent sales representative, the commissions whichtheory, free to work for a number of companies does not subcontractors will receive are set by Respondent Ever-compel the conclusion that an independent contractor re- green, pursuant to the above-quoted provision from thelationship exists. See, e.g., Sevn-Up Bottling Company of Independent Sales Representative Agreement.Boston, Inc. v. N.L.R.B., 506 F.2d 596, 599-600 (Ist Cir. Whlsucnrtosanndavsugthnesi^ '^LR~~v~nhn ^Rd//?;5?)^ S^ ' Whiesubcontractors can and have sought changes in1974); N .L.R.B .v. John Warner, d~bla D.J. W e Cartage, the rate of compensation for performing specific roofing587 F.2d 896, 900-901 (8th Cir. 1978). For the correct prjcsthevdnehoshasuhhngsaetest for determining whether an employee or independ- P" 1'tevdec.!hwhtsc.cagshvtestfordeteminng wethr anempoyeeor ndepnd- been confined to situations where the projects have beenent contractor relationship exists is rooted in whether or bid, forosonorthetscano benot a company, such as Respondent Evergreen, has con- perbrd at the cost ontempatd whus, Thuetrol over the details and means by which work is to be Performed at the cost contemplated when sold Thus,performed. Thus, as the United States Court of Appeals theserenegotiated changes do not originate from the sub-for the Seventh Circuit stated in N.L.R.B. v. Phoenix contractors' desire to increase their profit margins,Mut. Life Ins. Co, 167 F.2d 983, 986 (7th Cir. 1948), beyond thatcontemplated by Respondent Evergreen.cert. denied 335 U.S. 845: Rather, they occur within the framework of RespondentEvergreen's unilaterally established price and cost struc-[T]he employer-employee relationship exists when ture and arise only, so far as the record shows, where in-the person for whom the work is done has the right dependent sales representatives have failed to apply thatto control and direct the work, not only as to the structure properly to specific jobs. Moreover, there is noresult accomplished by the work, but also as to the showing that these types of situations arise within anydetails and means by which that result is accom- degree of regularity or frequency. In any event, so far asplished, and ... it is the right and not the exercise the record discloses, the ultimate determination as toof control which is the determining element. whether to read just the prices of particular jobs restssolely with Respondent Evergreen. Although subcon-In this case, a preponderance of the evidence shows tractors testified that, in theory, they were free to rejectthat, while Respondent Evergreen's subcontractors are projects if underestimated, in practice only single in-BETTER BUILDING SUPPLY CORP. 475that there had been a time when he had done work other accorded degree of independence, Respondent Ever-than for Respondent Evergreen. Later, however, he ac- green controls the significant and crucial means byknowledged that he had performed such work prior to which subcontractors perform roofing work, with theforming Fresh Air and that, since working as a subcon- result that the subcontractors operations are integratedtractor for Respondent Evergreen, all of his work had fully into those of Respondent Evergreen and that thebeen performed at the behest of that firm. Indeed, it subcontractors lack the entrepreneurial ability normallyseems unlikely that subcontractors would be in a position arising from independent contractor status. Most obviousto perform polyester cold process roofing installation in this regard is Respondent Evergreen's control overwork on their own, separate from Respondent Ever- the process to be followed by subcontractors in installinggreen. For, Romei agreed that the rig was the heart of roofs. Respondent Evergreen does not simply retain sub-Respondent Evergreen's system of installing roofs. As contractors to install roofs by whatever means theynoted above, Gardner testified that it would not be com- deem most appropriate. Rather, Respondent Evergreenpetitive to install roofs by the polyester cold processing markets a specific system for installing roofs, the polyes-system without the rigs. Yet, the rigs are stored at Re- ter cold processing system, and subcontractors arespondent Evergreen's yard when not in use, and Gordon obliged to install roofs in accordance with that system.testified that he would not have authorized removal of So far as the record discloses, subcontractors have nothe rig by a subcontractor to install a roof for a roofing discretion in this regard and no ability to use some othercompany other than Respondent Evergreen. method, for example, the hot tar process described inRespondents argue that the subcontractors are inde- footnote 2, supra, for applying roofs. Consequently, theypendent contractors, within the meaning of Section 2(3) are not free to attempt to improve their profit by substi-of the Act, and, accordingly, that their crewmembers are tuting a possibly less costly alternative system for thetheir own employees and not those of Respondents, spe- one specified by Respondent Evergreen.cifically Respondent Evergreen. Several factors are pres- It is Respondent Evergreen, specifically Gordon, whoent which tend to support that contention. Thus, for ex- selects the particular projects on which subcontractorsample, the subcontractors have been established as nomi- are assigned to work in the Seattle area. So far as thenally separate enterprises, in some cases having been in- record discloses, subcontractors make no contribution tocorporated, with their own business licenses. They have these decisions. Accordingly, the right of assignment torented or purchased some of the vehicles and equipment projects rests exclusively with Respondent Evergreen,which they use. They insure and pay for the fuel and thereby precluding subcontractors from any possibility ofother costs of these vehicles. They hire their own crew improving their situation through negotiation of bettermembers, determine the rates of pay for those crew- selection of assignments. Moreover, save for those seem-members, pay the crew, and make all necessary deduc- ingly rare instances where subcontractors have sold rooftions and contributions on their behalf. They are free to installations as independent sales representatives, theywork for firms other than Respondent Evergreen. have no contact with customers regarding the prices atYet the fact that subcontractors have established their which the roofing work will be performed. Even in situ-own entities, hire, and pay their own helpers, own or ations where the subcontractor sells the project as an in-lease their own vehicles which they insure and are, in dependent sales representative, the commissions whichtheory, free to work for a number of companies does not subcontractors will receive are set by Respondent Ever-compel the conclusion that an independent contractor re- green, pursuant to the above-quoted provision from thelationship exists. See, e.g., Sevn-Up Bottling Company of Independent Sales Representative Agreement.Boston, Inc. v. N.L.R.B., 506 F.2d 596, 599-600 (Ist Cir. Whlsucnrtosanndavsugthnesi^ '^LR~~v~nhn ^Rd//?;5?)^ S^ ' Whiesubcontractors can and have sought changes in1974); N .L.RV S. v. John Warner, d~bla D.J. W e Cartage, the rate of compensation for performing specific roofing587 F.2d 896, 900-901 (8th Cir. 1978). For the correct prjcsthevdnehoshasuhhngsaetest for determining whether an employee or independ- P^8heden!owtasc.hngavtestfordeteminng wethr anempoyeeor ndepnd- been confined to situations where the projects have beenent contractor relationship exists is rooted in whether or bid, forosonorthetscano benot a company, such as Respondent Evergreen, has con- perbrd at the cost ontempatd whus, Thuetrol over the details and means by which work is to be Performed at the cost contemplated when sold Thus,performed. Thus, as the United States Court of Appeals theserenegotiated changes do not originate from the sub-for the Seventh Circuit stated in N.L.R.B. v. Phoenix contractors' desire to increase their profit margins,Mut. Life Ins. Co, 167 F.2d 983, 986 (7th Cir. 1948), beyond thatcontemplated by Respondent Evergreen.cert. denied 335 U.S. 845: Rather, they occur within the framework of RespondentEvergreen's unilaterally established price and cost struc-[T]he employer-employee relationship exists when ture and arise only, so far as the record shows, where in-the person for whom the work is done has the right dependent sales representatives have failed to apply thatto control and direct the work, not only as to the structure properly to specific jobs. Moreover, there is noresult accomplished by the work, but also as to the showing that these types of situations arise within anydetails and means by which that result is accom- degree of regularity or frequency. In any event, so far asplished, and ... it is the right and not the exercise the record discloses, the ultimate determination as toof control which is the determining element. whether to read just the prices of particular jobs restssolely with Respondent Evergreen. Although subcon-In this case, a preponderance of the evidence shows tractors testified that, in theory, they were free to rejectthat, while Respondent Evergreen's subcontractors are projects if underestimated, in practice only single in- 476 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance of rejection of a job by a subcontractor was pro- while subcontractors guarantee their work, that guaran-vided and that particular rejection was for reason unre- tee is a nonwritten one given only to Respondent Ever-lated to the profitability of the particular job declined by green and not to the customers. The 4-year warrantyRomei. Of course, in this area, "it is the actual practice that is extended to customers is one given by Respondentwhich controls." Queen City Paving Company, 243 NLRB Evergreen. In the final analysis, it is to Respondent Ev-71, fn. 6 (1979); see also Seven-Up Bottling Company of ergreen, not to the subcontractors, that customers lookBoston, supra, 506 F.2d at 600. for correction of deficiencies and for restitution of dam-In sum, therefore, Respondent Evergreen has exclusive ages caused by subcontractors.control over the income of its subcontractors from work As noted above, the fact that subcontractors lease orperformed for it, having been the party in control of ne- purchase vehicles which they use in performing work forgotiations for roofing contracts with customers, having Respondent Evergreen is not determinative of the rela-been the one to select the jobs which the subcontractors tionship to Respondent Evergreen. See Brotherhood ofwill perform, and having unilaterally determined the Carpenters and Joiners (Carpet Center, Inc.), supra; Sheetrates to be paid to the subcontractors for performing that Metal Workers Union Local 283, Sheet Metal Workers In-work. Subcontractors are left in the position of having ternational Association, AFL-CIO (Thomas A. DeVol,no contact with customers and "no opportunity for the d a Tad's Service), 72 NLRB 652, 658 (1968) So farnegotiation of different rates" with them for performing as the evidence discloses even without these vehicles theroofing installations. Lucky Stores, Inc., 243 NLRB 642,644 (1979). "Decisions with respect to the line of prod- subconracors would stll be able to instal roofs usingucts to be sold, the type of customer to be serviced, and, he yester cold prossing system. For, the vehiclesin general, the normal risk-taking ventures which distin- that are crucial to that system are the pumper rigsguish the small businessman/independent contractor Those owned by Mylan and are furnished to the subcon-from an employee are, in this case, all made by [Re- tractors at a nominal rental fee, at best, under an oralspondent Evergreen]." The Standard Oil Co. (of Ohio), lease. Without these rigs, it is uncontradicted that it241 NLRB 1248, 1251 (1979). would not be competitive to install roofs using the poly-As set forth above, in theory the subcontractors are ester cold processing system. Moreover, in addition tofree to perform roofing work other than for Respondent the pumper rigs, Respondent Evergreen furnishes, appar-Evergreen. However, in practice, so far as the evidence ently at no cost to the subcontractors, chase trucksdiscloses, none of them has ever done so, and, of course, which are used to transport the materials needed for per-it is the practice which is controlling in this area. Queen forming the roofing work at no cost to the subcontrac-City Paving Co., supra. Moreover, it is unlikely that they tors. Thus, the essential vehicles used to install the roof-would be able to install roofs using the polyester cold ing system, by means of the polyester cold processingprocessing system independently of Respondent Ever- system, and to transport materials to project sites are fur-green. For the pumper rig is necessary to do so competi- nished by Respondent Evergreen to the subcontractors,tively and Gordon testified that he would not authorize virtually at no cost. And, as Gordon's testimony illus-the use of these rigs by subcontractors to, in effect, com- trates, control of those vehicles remains with Respondentpete with Respondent Evergreen.9Nor is there any evi- Evergreen.dence that Respondent Evergreen would permit subcon- Respondent Evergreen also furnishes the materialtractors to forgo accepting its assignments for roofing needed to install the roofs at no cost to the subcontrac-work in order to engage in other roofing work, inde- tors. There is no evidence that subcontractors are free topendent of Respondent Evergreen. In any event, the per- substitute alternative, possibly cheaper, materials fromformance of work for others than Respondent Evergreen other sources for that provided by Respondent Ever-would not, of itself, suffice to establish that an independ- green. Consequently, so far as the record discloses, theent contractor relationship exists. See, e.g., Carpet, Lino- subcontractors are not able to increase profit by search-leum and Soft Tile Layers Local No. 1238 (Robert A. ing for and securing alternative sources for supplies. InArnold d/b/a Arnold's Carpet), 175 NLRB 332, 334 effect, that is controlled exlusively by Respondent Ever-(1969). green. Although subcontractors are obliged to pay forWhile subcontractors are expected to repair or pay for materials damaged, lost, or used negligently, that doesany damage that they might cause to a customer's prop- not appear to have been a significant occurrence and, inerty, and to correct or pay for the correction of any defi- any event, it is not abnormal for employers to chargeciency in the roofing work they perform, of itself, this employees for negligent loss, damage, on use of materi-would not dictate conclusion that an independent con- als. Accordingly, this factor does not dictate the exist-tractor relationship exists. Local No. 2265, United Broth- ence of an independent contractor relationship.erhood of Carpenters and Joiners of America, AFL-CIO Great emphasis is placed by Respondents on the fact(Carpet Center, Inc.), 170 NLRB 633, 634 (1968). Indeed, that subcontractors select their own employees for hire,~- -- ,.... , ~direct their work, and set their rates of compensation,Although at least one subcontractor testified that he had purchased a ir ir r a irflatbed truck for the purpose of developing his own rig, there is no evi- which is paid by the subcontractors. Yet, close examina-dence that he has made any further efforts, beyond the purchase of the tion of these features shows that the independent judg-vehicle, to do so. Moreover, there is no evidence that such a rig would ment exercised by subcontractors in this area is not muchbe developed by that contractor within any forseeable period of time. In diffenent, if at all, from that which is exercised by manythese circumstances, it is, at best, speculative that this subcontractorwould develop his own rig to, in effect, compete with Respondent in supervisors. Thus, the nature of the work to be done isusing the polyester cold processing system in the future. governed by the facts that Respondent Evergreen has476 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance of rejection of a job by a subcontractor was pro- while subcontractors guarantee their work, that guaran-vided and that particular rejection was for reason unre- tee is a nonwritten one given only to Respondent Ever-lated to the profitability of the particular job declined by green and not to the customers. The 4-year warrantyRomei. Of course, in this area, "it is the actual practice that is extended to customers is one given by Respondentwhich controls." Queen City Paving Company, 243 NLRB Evergreen. In the final analysis, it is to Respondent Ev-71, fn. 6 (1979); see also Seven-Up Bottling Company of ergreen, not to the subcontractors, that customers lookBoston, supra, 506 F.2d at 600. for correction of deficiencies and for restitution of dam-In sum, therefore, Respondent Evergreen has exclusive ages caused by subcontractors.control over the income of its subcontractors from work As noted above, the fact that subcontractors lease orperformed for it, having been the party in control of ne- purchase vehicles which they use in performing work forgotiations for roofing contracts with customers, having Respondent Evergreen is not determinative of the rela-been the one to select the jobs which the subcontractors tionship to Respondent Evergreen. See Brotherhood ofwill perform, and having unilaterally determined the Carpenters and Joiners (Carpet Center, Inc.), supra; Sheetrates to be paid to the subcontractors for performing that Metal Workers Union Local 283, Sheet Metal Workers In-work. Subcontractors are left in the position of having ternational Association, AFL-CIO (Thomas A. DeVol,no contact with customers and "no opportunity for the d Td S 17 N 6 6negotiation of different rates" with them for performing as the evidence discloses, even without these vehicles theroofing installations. Lucky Stores, Inc., 243 NLRB 642, s wou sti be a t n r u644 (1979). "Decisions with respect to the line of prod- stecolyester coldssing syseFothe vehiclesucts to be sold, the type of customer to be serviced, and, hat are coPat system are the vehigsin general, the normal risk-taking ventures which distin- thatareowned1tothatsyntemarethePtotpesbogs.guish the small businessman/independent contractor Those owned by Mylan and are furnished to the subconofrom an employee are, in this case, all made by [Re- ractorssathanotnsalrental.feei atbestunderan, oralspondent Evergreen]." The Standard Oil Co. (of Ohio), lease, Wlthoutttese"B8' *t*suncontradicted that it241 NLRB 1248, 1251 (1979). would not be competitive to install roofs using the poly-As set forth above, in theory the subcontractors are estercoldProcessing system. Moreover, in addition tofree to perform roofing work other than for Respondent the pumper rigs, Respondent Evergreen furnishes, appar-Evergreen. However, in practice, so far as the evidence ently at no costto thesubcontractors, chase trucksdiscloses, none of them has ever done so, and, of course, whichareusedto transport the materials needed for per-it is the practice which is controlling in this area. Queen forming the roofing work at no cost to the subcontrac-City Paving Co., supra. Moreover, it is unlikely that they tors. Thus, the essential vehicles used to install the roof-would be able to install roofs using the polyester cold ing system, by means of the polyester cold processingprocessing system independently of Respondent Ever- system, and to transport materials to project sites are fur-green. For the pumper rig is necessary to do so competi- nished by Respondent Evergreen to the subcontractors,tively and Gordon testified that he would not authorize virtually at no cost. And, as Gordon's testimony illus-the use of these rigs by subcontractors to, in effect, com- trates, control of those vehicles remains with Respondentpete with Respondent Evergreen." Nor is there any evi- Evergreen.dence that Respondent Evergreen would permit subcon- Respondent Evergreen also furnishes the materialtractors to forgo accepting its assignments for roofing needed to install the roofs at no cost to the subcontrac-work in order to engage in other roofing work, inde- tors. There is no evidence that subcontractors are free topendent of Respondent Evergreen. In any event, the per- substitute alternative, possibly cheaper, materials fromformance of work for others than Respondent Evergreen other sources for that provided by Respondent Ever-would not, of itself, suffice to establish that an independ- green. Consequently, so far as the record discloses, theent contractor relationship exists. See, e.g., Carpet, Lino- subcontractors are not able to increase profit by search-leum and Soft Tile Layers Local No. 1238 (Robert A. ing for and securing alternative sources for supplies. InArnold d/b/a Arnold's Carpet), 175 NLRB 332, 334 effect, that is controlled exiusively by Respondent Ever-(1969). green. Although subcontractors are obliged to pay forWhile subcontractors are expected to repair or pay for materials damaged, lost, or used negligently, that doesany damage that they might cause to a customer's prop- not appear to have been a significant occurrence and, inerty, and to correct or pay for the correction of any defi- any event, it is not abnormal for employers to chargeciency in the roofing work they perform, of itself, this employees for negligent loss, damage, on use of materi-would not dictate conclusion that an independent con- als. Accordingly, this factor does not dictate the exist-tractor relationship exists. Local No. 2265. United Broth- ence of an independent contractor relationship.erhood of Carpenters and Joiners of America, AFL-CIO Great emphasis is placed by Respondents on the fact(Carpet Center, Inc.), 170 NLRB 633, 634 (1968). Indeed, that subcontractors select their own employees for hire,~---"-, ., ...., ~~~~~direct their work, and set their rates of compensation,I Although at least one subcontractor testified that he had purchased a re t wr an set te rae of c psiflatbed truck for the purpose of developing his own rig, there is no evi- whichispaid by thesubcontractors. Yet, close examina-dence that he has made any further efforts, beyond the purchase of the tion of these features shows that the independent judg-vehicle, to do so. Moreover, there is no evidence that such a rig would ment exercised by subcontractors in this area is not muchbe developed by that contractor within any forseeable period of time. In diffenent, if at all, from that which is exercised by manythese circumstances, it is, at best, speculative that this subcontractorwould develop his own rig to, in effect, compete with Respondent in supervisors. Thus, the nature of the work to be done isusing the polyester cold processing system in the future. governed by the facts that Respondent Evergreen has476 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance of rejection of a job by a subcontractor was pro- while subcontractors guarantee their work, that guaran-vided and that particular rejection was for reason unre- tee is a nonwritten one given only to Respondent Ever-lated to the profitability of the particular job declined by green and not to the customers. The 4-year warrantyRomei. Of course, in this area, "it is the actual practice that is extended to customers is one given by Respondentwhich controls." Queen City Paving Company, 243 NLRB Evergreen. In the final analysis, it is to Respondent Ev-71, fn. 6 (1979); see also Seven-Up Bottling Company of ergreen, not to the subcontractors, that customers lookBoston, supra, 506 F.2d at 600. for correction of deficiencies and for restitution of dam-In sum, therefore, Respondent Evergreen has exclusive ages caused by subcontractors.control over the income of its subcontractors from work As noted above, the fact that subcontractors lease orperformed for it, having been the party in control of ne- purchase vehicles which they use in performing work forgotiations for roofing contracts with customers, having Respondent Evergreen is not determinative of the rela-been the one to select the jobs which the subcontractors tionship to Respondent Evergreen. See Brotherhood ofwill perform, and having unilaterally determined the Carpenters and Joiners (Carpet Center, Inc.), supra; Sheetrates to be paid to the subcontractors for performing that Metal Workers Union Local 283, Sheet Metal Workers In-work. Subcontractors are left in the position of having ternational Association, AFL-CIO (Thomas A. DeVol,no contact with customers and "no opportunity for the d Td S 17 N 6 6negotiation of different rates" with them for performing as the evidence discloses, even without these vehicles theroofing installations. Lucky Stores, Inc., 243 NLRB 642, s wou sti be a t n r u644 (1979). "Decisions with respect to the line of prod- stecolyester coldssing syseFothe vehiclesucts to be sold, the type of customer to be serviced, and, hat are cr lto essat system are the vehigsin general, the normal risk-taking ventures which distin- thatareowned1tothataynd arethePtotpesbogs.guish the small businessman/independent contractor Those owned by Mylan and are furnished to the subconofrom an employee are, in this case, all made by [Re- ractorssathanotnsalrental.feei atbestunderan, oralspondent Evergreen]." The Standard Oil Co. (of Ohio), lease, Wlthoutttese"B8' *t*suncontradicted that it241 NLRB 1248, 1251 (1979). would not be competitive to install roofs using the poly-As set forth above, in theory the subcontractors are estercoldprocessing system. Moreover, in addition tofree to perform roofing work other than for Respondent the pumper rigs, Respondent Evergreen furnishes, appar-Evergreen. However, in practice, so far as the evidence ently at no costto thesubcontractors, chase trucksdiscloses, none of them has ever done so, and, of course, whichare used to transport the materials needed for per-it is the practice which is controlling in this area. Queen forming the roofing work at no cost to the subcontrac-City Paving Co., supra. Moreover, it is unlikely that they tors. Thus, the essential vehicles used to install the roof-would be able to install roofs using the polyester cold ing system, by means of the polyester cold processingprocessing system independently of Respondent Ever- system, and to transport materials to project sites are fur-green. For the pumper rig is necessary to do so competi- nished by Respondent Evergreen to the subcontractors,tively and Gordon testified that he would not authorize virtually at no cost. And, as Gordon's testimony illus-the use of these rigs by subcontractors to, in effect, com- trates, control of those vehicles remains with Respondentpete with Respondent Evergreen." Nor is there any evi- Evergreen.dence that Respondent Evergreen would permit subcon- Respondent Evergreen also furnishes the materialtractors to forgo accepting its assignments for roofing needed to install the roofs at no cost to the subcontrac-work in order to engage in other roofing work, inde- tors. There is no evidence that subcontractors are free topendent of Respondent Evergreen. In any event, the per- substitute alternative, possibly cheaper, materials fromformance of work for others than Respondent Evergreen other sources for that provided by Respondent Ever-would not, of itself, suffice to establish that an independ- green. Consequently, so far as the record discloses, theent contractor relationship exists. See, e.g., Carpet, Lino- subcontractors are not able to increase profit by search-leum and Soft Tile Layers Local No. 1238 (Robert A. ing for and securing alternative sources for supplies. InArnold d/b/a Arnold's Carpet), 175 NLRB 332, 334 effect, that is controlled exiusively by Respondent Ever-(1969). green. Although subcontractors are obliged to pay forWhile subcontractors are expected to repair or pay for materials damaged, lost, or used negligently, that doesany damage that they might cause to a customer's prop- not appear to have been a significant occurrence and, inerty, and to correct or pay for the correction of any defi- any event, it is not abnormal for employers to chargeciency in the roofing work they perform, of itself, this employees for negligent loss, damage, on use of materi-would not dictate conclusion that an independent con- als. Accordingly, this factor does not dictate the exist-tractor relationship exists. Local No. 2265. United Broth- ence of an independent contractor relationship.erhood of Carpenters and Joiners of America, AFL-CIO Great emphasis is placed by Respondents on the fact(Carpet Center, Inc.), 170 NLRB 633, 634 (1968). Indeed, that subcontractors select their own employees for hire,~---"-, ., ...., ~~~~~direct their work, and set their rates of compensation,I Although at least one subcontractor testified that he had purchased a re t wr an set te rae of c psiflatbed truck for the purpose of developing his own rig, there is no evi- whichispaid by thesubcontractors. Yet, close examina-dence that he has made any further efforts, beyond the purchase of the tion of these features shows that the independent judg-vehicle, to do so. Moreover, there is no evidence that such a rig would ment exercised by subcontractors in this area is not muchbe developed by that contractor within any forseeable period of time. In diffenent, if at all, from that which is exercised by manythese circumstances, it is, at best, speculative that this subcontractorwould develop his own rig to, in effect, compete with Respondent in supervisors. Thus, the nature of the work to be done isusing the polyester cold processing system in the future. governed by the facts that Respondent Evergreen has476 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance of rejection of a job by a subcontractor was pro- while subcontractors guarantee their work, that guaran-vided and that particular rejection was for reason unre- tee is a nonwritten one given only to Respondent Ever-lated to the profitability of the particular job declined by green and not to the customers. The 4-year warrantyRomei. Of course, in this area, "it is the actual practice that is extended to customers is one given by Respondentwhich controls." Queen City Paving Company, 243 NLRB Evergreen. In the final analysis, it is to Respondent Ev-71, fn. 6 (1979); see also Seven-Up Bottling Company of ergreen, not to the subcontractors, that customers lookBoston, supra, 506 F.2d at 600. for correction of deficiencies and for restitution of dam-In sum, therefore, Respondent Evergreen has exclusive ages caused by subcontractors.control over the income of its subcontractors from work As noted above, the fact that subcontractors lease orperformed for it, having been the party in control of ne- purchase vehicles which they use in performing work forgotiations for roofing contracts with customers, having Respondent Evergreen is not determinative of the rela-been the one to select the jobs which the subcontractors tionship to Respondent Evergreen. See Brotherhood ofwill perform, and having unilaterally determined the Carpenters and Joiners (Carpet Center, Inc.), supra; Sheetrates to be paid to the subcontractors for performing that Metal Workers Union Local 283, Sheet Metal Workers In-work. Subcontractors are left in the position of having ternational Association, AFL-CIO (Thomas A. DeVol,no contact with customers and "no opportunity for the d Td S 17 N 6 6negotiation of different rates" with them for performing as the evidence discloses, even without these vehicles theroofing installations. Lucky Stores, Inc., 243 NLRB 642, s wou sti be a t n r u644 (1979). "Decisions with respect to the line of prod- stecolyester coldssing syseFothe vehiclesucts to be sold, the type of customer to be serviced, and, hat are cr lto essat system are the vehigsin general, the normal risk-taking ventures which distin- thatareowned1tothataynd arethePtotpesbogs.guish the small businessman/independent contractor Those owned by Mylan and are furnished to the subconofrom an employee are, in this case, all made by [Re- ractorssathanotnsalrental.feei atbestunderan, oralspondent Evergreen]." The Standard Oil Co. (of Ohio), lease, Wlthoutttese"B8' *t*suncontradicted that it241 NLRB 1248, 1251 (1979). would not be competitive to install roofs using the poly-As set forth above, in theory the subcontractors are estercoldprocessing system. Moreover, in addition tofree to perform roofing work other than for Respondent the pumper rigs, Respondent Evergreen furnishes, appar-Evergreen. However, in practice, so far as the evidence ently at no costto thesubcontractors, chase trucksdiscloses, none of them has ever done so, and, of course, whichare used to transport the materials needed for per-it is the practice which is controlling in this area. Queen forming the roofing work at no cost to the subcontrac-City Paving Co., supra. Moreover, it is unlikely that they tors. Thus, the essential vehicles used to install the roof-would be able to install roofs using the polyester cold ing system, by means of the polyester cold processingprocessing system independently of Respondent Ever- system, and to transport materials to project sites are fur-green. For the pumper rig is necessary to do so competi- nished by Respondent Evergreen to the subcontractors,tively and Gordon testified that he would not authorize virtually at no cost. And, as Gordon's testimony illus-the use of these rigs by subcontractors to, in effect, com- trates, control of those vehicles remains with Respondentpete with Respondent Evergreen." Nor is there any evi- Evergreen.dence that Respondent Evergreen would permit subcon- Respondent Evergreen also furnishes the materialtractors to forgo accepting its assignments for roofing needed to install the roofs at no cost to the subcontrac-work in order to engage in other roofing work, inde- tors. There is no evidence that subcontractors are free topendent of Respondent Evergreen. In any event, the per- substitute alternative, possibly cheaper, materials fromformance of work for others than Respondent Evergreen other sources for that provided by Respondent Ever-would not, of itself, suffice to establish that an independ- green. Consequently, so far as the record discloses, theent contractor relationship exists. See, e.g., Carpet, Lino- subcontractors are not able to increase profit by search-leum and Soft Tile Layers Local No. 1238 (Robert A. ing for and securing alternative sources for supplies. InArnold d/b/a Arnold's Carpet), 175 NLRB 332, 334 effect, that is controlled exiusively by Respondent Ever-(1969). green. Although subcontractors are obliged to pay forWhile subcontractors are expected to repair or pay for materials damaged, lost, or used negligently, that doesany damage that they might cause to a customer's prop- not appear to have been a significant occurrence and, inerty, and to correct or pay for the correction of any defi- any event, it is not abnormal for employers to chargeciency in the roofing work they perform, of itself, this employees for negligent loss, damage, on use of materi-would not dictate conclusion that an independent con- als. Accordingly, this factor does not dictate the exist-tractor relationship exists. Local No. 2265. United Broth- ence of an independent contractor relationship.erhood of Carpenters and Joiners of America, AFL-CIO Great emphasis is placed by Respondents on the fact(Carpet Center, Inc.), 170 NLRB 633, 634 (1968). Indeed, that subcontractors select their own employees for hire,~---"-, ., ...., ~~~~~direct their work, and set their rates of compensation,I Although at least one subcontractor testified that he had purchased a re t wr an set te rae of c psiflatbed truck for the purpose of developing his own rig, there is no evi- whichispaid by thesubcontractors. Yet, close examina-dence that he has made any further efforts, beyond the purchase of the tion of these features shows that the independent judg-vehicle, to do so. Moreover, there is no evidence that such a rig would ment exercised by subcontractors in this area is not muchbe developed by that contractor within any forseeable period of time. In diffenent, if at all, from that which is exercised by manythese circumstances, it is, at best, speculative that this subcontractorwould develop his own rig to, in effect, compete with Respondent in supervisors. Thus, the nature of the work to be done isusing the polyester cold processing system in the future. governed by the facts that Respondent Evergreen has BETTER BUILDING SUPPLY CORP. 477contracted for the work and has determined the system 3. A unit appropriate for collective bargaining is:to be utilized in performing it. Campbell's uncontradictedtestimony illustrates that, in addition, Mylan and Gordon All roofers and waterproofers employed by Bettercome to sites and give their own directions on a not in- Building Supply Corp., Evergreen Roofing, Inc.,significant number of occasions. Further, the wage rates and their subcontractors employed in Clallam, Jef-of crewmembers selected by subcontractors are subject ferson, King, Kitsap, Mason and Snohomish Coun-to the limitations of the amount that subcontractors will ties, Washington; excluding professional employees,receive for performing the work. That amount, as found guards and supervisors as defined in the Act.above, is established unilaterally by Respondent Ever-green. Finally, the ability to select crewmembers who 4. At all times material Local 54 of the United Slate,will be hired is a supervisory function. Of itself, it does Tile & Composition Roofers, Damp and Waterproofnot dictate a conclusion that there is independent con- Workers Association, AFL-CIO, has been the exclusivetractor status. In any event, the record here shows that collective-bargaining representative of the employees inRespondent Evergreen has been involved in this process. the above-described bargaining unit within the meaningIt has suggested that particular employees be used as of Section 9(a) of the Act.crewmembers by subcontractors. On at least one occa- 5. By failing and refusing to continue recognizingsion, it unilaterally has shifted an employee from one Local 54 of the United Slate, Tile & Composition Roof-subcontractor's crew to that of another. When possible, ers, Damp and Waterproof Workers Association, AFL-it provides work in its yard for subcontractors' crew-it provides work in its yard for subcontractors' crew- CIO, as the collective-bargaining representative of themembers when there is a shortage of roofing work for CIO, as te collective-bargaining representative of thethem to perform. In short, the record does not support employees in the above-described bargaining unit and bythe independence from Respondent Evergreen of sub- failing and refusing to apply the terms and conditions ofcontractors in the area of the employment of crew- the current collective-bargaining agreement to those em-members that Respondent Evergreen seeks to portray. ployees, Better Building Supply Corp., and EvergreenMoreover, it is significant that, rather than simply paying Roofing, Inc., have unlawfully terminated and modifiedFresh Air, as an entity, for the work which its crews the terms and conditions of said collective-bargainingperform, Respondent Evergreen pays Romei and Gard- agreement before it could be reopened pursuant to itsner separately for the work which each of their crews provisions, thereby violating Section 8(a)(5) and (1) ofperforms, thereby effectively disregarding the fact that the Act.they are nominally part of a single entity. 6. By failing and refusing to provide Local 54 of theIn these circumstances, I find that the subcontractors United Slate, Tile & Composition Roofers, Damp andused by Respondent Evergreen are not independent con- Waterproof Workers Association, AFL-CIO, with re-tractors but rather, despite Respondent Evergreen's quested information that is relevant and necessary to thechange in their nominal relationship, that an employer collective-bargaining process, Better Building Supplyemployee relation has continued to exist between the Corp., and Evergreen Roofing, Inc., thereby violatedroofing crews and Respondent Evergreen. Inasmuch as Section 8(a)(5) and (1) of the Act.Respondent Evergreen, as found above, in the same em- 7. The aforesaid unfair labor practices affect commerceployer as Respondent BBS, the two constituting a single within the meaning of Section 2(6) and (7) of the Act.employer, and in view of the fact that the roofing crewshave continued as its employees, I find that by failing to THE REMEDYcontinue applying the terms of Respondent BBS's collec-tive-bargaining agreement to these employees during the Having found that Better Building Supply Corp., andperiod on and after May 7, 1979, Respondents have vio- Evergreen Roofing, Inc., have engaged in certain unfairlated Section 8(a)(5) and (1) of the Act. Moreover, by labor practices, I shall recommend that they be orderedfailing and refusing to provide the above-described infor- to cease and desist therefrom, and that they take certainmation requested in the Union's January 1980 letter, affirmative action to effectuate the policies of the Act.which is information relative to the bargaining process, Specifically, they shall be ordered to honor the terms ofRespondents have further violated Section 8(a)(5) and (1) the current collective-bargaining agreement and to makeof the Act. whole all employees for any losses sustained by the fail-CONCLUSIONS OF LAW ure to apply the terms and conditions of the collective-bargaining agreement to them on and after May 7, 1979,1. Better Building Supply Corp., and Evergreen Roof- with interest to be paid on the amounts owing and to being, Inc., are each employers within the meaning of Sec- computed in the manner prescribed in F. W Woolworthtion 2(2) of the Act, engaged in commerce and in busi- Company, 90 NLRB 289 (1950), and Florida Steel Corpo-nesses affecting commerce within the meaning of Section ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-2(6) and (7) of the Act, and, collectively, constitute a ing & Heating Co., 138 NLRB 716 (1962), enforcementsingle employing enterprise and a single employer within denied on different grounds 322 F.2d 913 (9th Cir. 1963).the meaning of the Act. Upon the foregoing findings of fact, conclusions of2. Local 54 of the United Slate, Tile & Composition2. Local 54 of the United Slate, Tile & Composition law, and the entire record, and pursuant to Section 10(c)Roofers, Damp and Waterproof Workers Association, of the Act, I hereby issue the following recommended:AFL-CIO, is labor organization within the meaning ofSection 2(5) of the Act.BETTER BUILDING SUPPLY CORP. 477contracted for the work and has determined the system 3. A unit appropriate for collective bargaining is:to be utilized in performing it. Campbell's uncontradictedtestimony illustrates that, in addition, Mylan and Gordon All roofers and waterproofers employed by Bettercome to sites and give their own directions on a not in- Building Supply Corp., Evergreen Roofing, Inc.,significant number of occasions. Further, the wage rates and their subcontractors employed in Clallam, Jef-of crewmembers selected by subcontractors are subject ferson, King, Kitsap, Mason and Snohomish Coun-to the limitations of the amount that subcontractors will ties, Washington; excluding professional employees,receive for performing the work. That amount, as found guards and supervisors as defined in the Act.above, is established unilaterally by Respondent Ever-green. Finally, the ability to select crewmembers who 4. At all times material Local 54 of the United Slate,will be hired is a supervisory function. Of itself, it does Tile & Composition Roofers, Damp and Waterproofnot dictate a conclusion that there is independent con- Workers Association, AFL-CIO, has been the exclusivetractor status. In any event, the record here shows that collective-bargaining representative of the employees inRespondent Evergreen has been involved in this process. the above-described bargaining unit within the meaningIt has suggested that particular employees be used as of Section 9(a) of the Act.crewmembers by subcontractors. On at least one occa- 5. By failing and refusing to continue recognizingsion, it unilaterally has shifted an employee from one Local 54 of the United Slate, Tile & Composition Roof-subcontractor's crew to that of another. When possible, e Waterproof Workers Association, AFL-it provides work in its yard for subcontractors' crew- C a t c rereenatveofthmembers when there is a shortage of roofing work for eCIlo asthecollective-bargaining representative of thethem to perform. In short, the record does not supportemployees in the above-described bargaining unit and bythe independence from Respondent Evergreen of sub- failing andrefusing to apply the terms and conditions ofcontractors in the area of the employment of crew- thecurrent collective-bargaining agreement to those em-members that Respondent Evergreen seeks to portray. ployees, Better Building Supply Corp., and EvergreenMoreover, it is significant that, rather than simply paying Roofing, Inc., have unlawfully terminated and modifiedFresh Air, as an entity, for the work which its crews the terms and conditions of said collective-bargainingperform, Respondent Evergreen pays Romei and Gard- agreement before it could be reopened pursuant to itsner separately for the work which each of their crews provisions, thereby violating Section 8(a)(5) and (1) ofperforms, thereby effectively disregarding the fact that the Act.they are nominally part of a single entity. 6. By failing and refusing to provide Local 54 of theIn these circumstances, I find that the subcontractors United Slate, Tile & Composition Roofers, Damp andused by Respondent Evergreen are not independent con- Waterproof Workers Association, AFL-CIO, with re-tractors but rather, despite Respondent Evergreen's quested information that is relevant and necessary to thechange in their nominal relationship, that an employer collective-bargaining process, Better Building Supplyemployee relation has continued to exist between the Corp., and Evergreen Roofing, Inc., thereby violatedroofing crews and Respondent Evergreen. Inasmuch as Section 8(a)(5) and (1) of the Act.Respondent Evergreen, as found above, in the same em- 7. The aforesaid unfair labor practices affect commerceployer as Respondent BBS, the two constituting a singleSection 2(6) and (7) of the Act.employer, and in view of the fact that the roofing crewshave continued as its employees, I find that by failing to THE REMEDYcontinue applying the terms of Respondent BBS's collec-tive-bargaining agreement to these employees during the Having found that Better Building Supply Corp., andperiod on and after May 7, 1979, Respondents have vio- Evergreen Roofing, Inc., have engaged in certain unfairlated Section 8(a)(5) and (1) of the Act. Moreover, by labor practices, I shall recommend that they be orderedfailing and refusing to provide the above-described infor- to cease and desist therefrom, and that they take certainmation requested in the Union's January 1980 letter, affirmative action to effectuate the policies of the Act.which is information relative to the bargaining process, Specifically, they shall be ordered to honor the terms ofRespondents have further violated Section 8(a)(5) and (1) the current collective-bargaining agreement and to makeof the Act. whole all employees for any losses sustained by the fail-CONCLUSIONS OF LAW ureto apply the terms and conditions of the collective-bargaining agreement to them on and after May 7, 1979,1. Better Building Supply Corp., and Evergreen Roof- with interest to be paid on the amounts owing and to being, Inc., are each employers within the meaning of Sec- computed in the manner prescribed in F. W. Woolworthtion 2(2) of the Act, engaged in commerce and in busi- Company, 90 NLRB 289 (1950), and Florida Steel Corpo-nesses affecting commerce within the meaning of Section ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-2(6) and (7) of the Act, and, collectively, constitute a ing & Heating Co., 138 NLRB 716 (1962), enforcementsingle employing enterprise and a single employer within denied on different grounds 322 F.2d 913 (9th Cir. 1963).the meaning of the Act. Upon the foregoing findings of fact, conclusions of2. Local 54 of the United Slate, Tile &t Composition ^2. Lcal 4 oftheUnitd Slte, ile& Coposiion law, and the entire record, and pursuant to Section 10(c)Roofers, Damp and WaterproofWorkersAssociation, o t A I h following recommended:AFL-CIO, is labor organization within the meaning ofSection 2(5) of the Act.BETTER BUILDING SUPPLY CORP. 477contracted for the work and has determined the system 3. A unit appropriate for collective bargaining is:to be utilized in performing it. Campbell's uncontradictedtestimony illustrates that, in addition, Mylan and Gordon All roofers and waterproofers employed by Bettercome to sites and give their own directions on a not in- Building Supply Corp., Evergreen Roofing, Inc.,significant number of occasions. Further, the wage rates and their subcontractors employed in Clallam, Jef-of crewmembers selected by subcontractors are subject ferson, King, Kitsap, Mason and Snohomish Coun-to the limitations of the amount that subcontractors will ties, Washington; excluding professional employees,receive for performing the work. That amount, as found guards and supervisors as defined in the Act.above, is established unilaterally by Respondent Ever-green. Finally, the ability to select crewmembers who 4. At all times material Local 54 of the United Slate,will be hired is a supervisory function. Of itself, it does Tile & Composition Roofers, Damp and Waterproofnot dictate a conclusion that there is independent con- Workers Association, AFL-CIO, has been the exclusivetractor status. In any event, the record here shows that collective-bargaining representative of the employees inRespondent Evergreen has been involved in this process. the above-described bargaining unit within the meaningIt has suggested that particular employees be used as of Section 9(a) of the Act.crewmembers by subcontractors. On at least one occa- 5. By failing and refusing to continue recognizingsion, it unilaterally has shifted an employee from one Local 54 of the United Slate, Tile & Composition Roof-subcontractor's crew to that of another. When possible, e Waterproof Workers Association, AFL-it provides work in its yard for subcontractors' crew- C a t c rereenatveofthmembers when there is a shortage of roofing work for eCIlo asthecollective-bargaining representative of thethem to perform. In short, the record does not supportemployees in the above-described bargaining unit and bythe independence from Respondent Evergreen of sub- failing andrefusing to apply the terms and conditions ofcontractors in the area of the employment of crew- thecurrent collective-bargaining agreement to those em-members that Respondent Evergreen seeks to portray. ployees, Better Building Supply Corp., and EvergreenMoreover, it is significant that, rather than simply paying Roofing, Inc., have unlawfully terminated and modifiedFresh Air, as an entity, for the work which its crews the terms and conditions of said collective-bargainingperform, Respondent Evergreen pays Romei and Gard- agreement before it could be reopened pursuant to itsner separately for the work which each of their crews provisions, thereby violating Section 8(a)(5) and (1) ofperforms, thereby effectively disregarding the fact that the Act.they are nominally part of a single entity. 6. By failing and refusing to provide Local 54 of theIn these circumstances, I find that the subcontractors United Slate, Tile & Composition Roofers, Damp andused by Respondent Evergreen are not independent con- Waterproof Workers Association, AFL-CIO, with re-tractors but rather, despite Respondent Evergreen's quested information that is relevant and necessary to thechange in their nominal relationship, that an employer collective-bargaining process, Better Building Supplyemployee relation has continued to exist between the Corp., and Evergreen Roofing, Inc., thereby violatedroofing crews and Respondent Evergreen. Inasmuch as Section 8(a)(5) and (1) of the Act.Respondent Evergreen, as found above, in the same em- 7. The aforesaid unfair labor practices affect commerceployer as Respondent BBS, the two constituting a singleSection 2(6) and (7) of the Act.employer, and in view of the fact that the roofing crewshave continued as its employees, I find that by failing to THE REMEDYcontinue applying the terms of Respondent BBS's collec-tive-bargaining agreement to these employees during the Having found that Better Building Supply Corp., andperiod on and after May 7, 1979, Respondents have vio- Evergreen Roofing, Inc., have engaged in certain unfairlated Section 8(a)(5) and (1) of the Act. Moreover, by labor practices, I shall recommend that they be orderedfailing and refusing to provide the above-described infor- to cease and desist therefrom, and that they take certainmation requested in the Union's January 1980 letter, affirmative action to effectuate the policies of the Act.which is information relative to the bargaining process, Specifically, they shall be ordered to honor the terms ofRespondents have further violated Section 8(a)(5) and (1) the current collective-bargaining agreement and to makeof the Act. whole all employees for any losses sustained by the fail-CONCLUSIONS OF LAW ureto apply the terms and conditions of the collective-bargaining agreement to them on and after May 7, 1979,1. Better Building Supply Corp., and Evergreen Roof- with interest to be paid on the amounts owing and to being, Inc., are each employers within the meaning of Sec- computed in the manner prescribed in F. W. Woolworthtion 2(2) of the Act, engaged in commerce and in busi- Company, 90 NLRB 289 (1950), and Florida Steel Corpo-nesses affecting commerce within the meaning of Section ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-2(6) and (7) of the Act, and, collectively, constitute a ing & Heating Co., 138 NLRB 716 (1962), enforcementsingle employing enterprise and a single employer within denied on different grounds 322 F.2d 913 (9th Cir. 1963).the meaning of the Act. Upon the foregoing findings of fact, conclusions of2. Local 54 of the United Slate, Tile &t Composition ^2. Lcal 4 oftheUnitd Slte, ile& Coposiion law, and the entire record, and pursuant to Section 10(c)Roofers, Damp and WaterproofWorkersAssociation, o t A I h following recommended:AFL-CIO, is labor organization within the meaning ofSection 2(5) of the Act.BETTER BUILDING SUPPLY CORP. 477contracted for the work and has determined the system 3. A unit appropriate for collective bargaining is:to be utilized in performing it. Campbell's uncontradictedtestimony illustrates that, in addition, Mylan and Gordon All roofers and waterproofers employed by Bettercome to sites and give their own directions on a not in- Building Supply Corp., Evergreen Roofing, Inc.,significant number of occasions. Further, the wage rates and their subcontractors employed in Clallam, Jef-of crewmembers selected by subcontractors are subject ferson, King, Kitsap, Mason and Snohomish Coun-to the limitations of the amount that subcontractors will ties, Washington; excluding professional employees,receive for performing the work. That amount, as found guards and supervisors as defined in the Act.above, is established unilaterally by Respondent Ever-green. Finally, the ability to select crewmembers who 4. At all times material Local 54 of the United Slate,will be hired is a supervisory function. Of itself, it does Tile & Composition Roofers, Damp and Waterproofnot dictate a conclusion that there is independent con- Workers Association, AFL-CIO, has been the exclusivetractor status. In any event, the record here shows that collective-bargaining representative of the employees inRespondent Evergreen has been involved in this process. the above-described bargaining unit within the meaningIt has suggested that particular employees be used as of Section 9(a) of the Act.crewmembers by subcontractors. On at least one occa- 5. By failing and refusing to continue recognizingsion, it unilaterally has shifted an employee from one Local 54 of the United Slate, Tile & Composition Roof-subcontractor's crew to that of another. When possible, e Waterproof Workers Association, AFL-it provides work in its yard for subcontractors' crew- C a t c rereenatveofthmembers when there is a shortage of roofing work for eCIlo asthecollective-bargaining representative of thethem to perform. In short, the record does not supportemployees in the above-described bargaining unit and bythe independence from Respondent Evergreen of sub- failing andrefusing to apply the terms and conditions ofcontractors in the area of the employment of crew- thecurrent collective-bargaining agreement to those em-members that Respondent Evergreen seeks to portray. ployees, Better Building Supply Corp., and EvergreenMoreover, it is significant that, rather than simply paying Roofing, Inc., have unlawfully terminated and modifiedFresh Air, as an entity, for the work which its crews the terms and conditions of said collective-bargainingperform, Respondent Evergreen pays Romei and Gard- agreement before it could be reopened pursuant to itsner separately for the work which each of their crews provisions, thereby violating Section 8(a)(5) and (1) ofperforms, thereby effectively disregarding the fact that the Act.they are nominally part of a single entity. 6. By failing and refusing to provide Local 54 of theIn these circumstances, I find that the subcontractors United Slate, Tile & Composition Roofers, Damp andused by Respondent Evergreen are not independent con- Waterproof Workers Association, AFL-CIO, with re-tractors but rather, despite Respondent Evergreen's quested information that is relevant and necessary to thechange in their nominal relationship, that an employer collective-bargaining process, Better Building Supplyemployee relation has continued to exist between the Corp., and Evergreen Roofing, Inc., thereby violatedroofing crews and Respondent Evergreen. Inasmuch as Section 8(a)(5) and (1) of the Act.Respondent Evergreen, as found above, in the same em- 7. The aforesaid unfair labor practices affect commerceployer as Respondent BBS, the two constituting a singleSection 2(6) and (7) of the Act.employer, and in view of the fact that the roofing crewshave continued as its employees, I find that by failing to THE REMEDYcontinue applying the terms of Respondent BBS's collec-tive-bargaining agreement to these employees during the Having found that Better Building Supply Corp., andperiod on and after May 7, 1979, Respondents have vio- Evergreen Roofing, Inc., have engaged in certain unfairlated Section 8(a)(5) and (1) of the Act. Moreover, by labor practices, I shall recommend that they be orderedfailing and refusing to provide the above-described infor- to cease and desist therefrom, and that they take certainmation requested in the Union's January 1980 letter, affirmative action to effectuate the policies of the Act.which is information relative to the bargaining process, Specifically, they shall be ordered to honor the terms ofRespondents have further violated Section 8(a)(5) and (1) the current collective-bargaining agreement and to makeof the Act. whole all employees for any losses sustained by the fail-CONCLUSIONS OF LAW ureto apply the terms and conditions of the collective-bargaining agreement to them on and after May 7, 1979,1. Better Building Supply Corp., and Evergreen Roof- with interest to be paid on the amounts owing and to being, Inc., are each employers within the meaning of Sec- computed in the manner prescribed in F. W. Woolworthtion 2(2) of the Act, engaged in commerce and in busi- Company, 90 NLRB 289 (1950), and Florida Steel Corpo-nesses affecting commerce within the meaning of Section ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-2(6) and (7) of the Act, and, collectively, constitute a ing & Heating Co., 138 NLRB 716 (1962), enforcementsingle employing enterprise and a single employer within denied on different grounds 322 F.2d 913 (9th Cir. 1963).the meaning of the Act. Upon the foregoing findings of fact, conclusions of2. Local 54 of the United Slate, Tile &t Composition ^2. Lcal 4 oftheUnitd Slte, ile& Coposiion law, and the entire record, and pursuant to Section 10(c)Roofers, Damp and WaterproofWorkersAssociation, o t A I h following recommended:AFL-CIO, is labor organization within the meaning ofSection 2(5) of the Act. 478 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'° ployed in the bargaining unit heretofore found appropri-ate in Conclusion of Law 3, above.The Respondents, Better Building Supply Corp., and ate in Conclusion of Law 3, above.The Respondents, Better Building Supply Corp., and (b) Apply the terms and conditions of the current col-Evergreen Roofing, Inc., Seattle, Washington, their offi- lective-bargaining agreement to all employees employedcers, agents, successors, and assigns, shall: in the aforesaid contractual bargaining unit.1. Cease and desist from: (c) Provide Local 54 of the United Slate, Tile & Com-(a) Refusing to bargain collectively with Local 54 of position Roofers, Damp and Waterproof Workers Asso-the United Slate, Tile & Composition Roofers, Damp ciation, AFL-CIO, with any and all requested informa-and Waterproof Workers Association, AFL-CIO, as the tion that is relevant and necessary to the collective-bar-exclusive bargaining representative of all employees in gaining process.the bargaining unit heretofore found appropriate in Con- (d) Make whole employees for any losses of pay orclusion of Law 3, above. benefits which would have accrued to them on and after(b) Failing and refusing to apply to all employees in May 7, 1979, under the current collective-bargainingthe aforesaid bargaining unit all terms and conditions of agreement but for the failure to apply the terms and con-the current collective-bargaining agreement, absent the ditions of that agreement to all employees employed inexpress written consent of Local 54 of the United Slate, the aforesaid contractual bargaining unit on and afterTile & Composition Roofers, Damp and Waterproof that date.Workers Association, AFL-CIO. (e) Preserve and, upon request, make available to the(c) Refusing to bargain collectively by refusing, upon Board or its agents, for examination and copying, allrequest, to supply relevant information needed by Local payroll records, social security payment records, time-54 of the United Slate, Tile & Composition Roofers, cards, personnel records and reports, and all other re-Damp and Waterproof Workers Association, AFL-CIO, cords necessary to analyze the amount of backpay dueto represent the employees in the aforesaid bargaining under the terms of this Order.unit. (f) Post at their Seattle, Washington, facility copies of(d) Refusing to provide Local 54 of the United Slate, the attached notice marked "Appendix."" Copies of saidTile & Composition Roofers, Damp and Waterproof notice, on forms provided by the Regional Director forWorkers Association, AFL-CIO, to represent the em- Region 19, after being duly signed by their authorizedployees in the aforesaid bargaining unit. representative, shall be posted by Respondents immedi-(e) In any other manner interfering with, restraining, ately upon receipt thereof, and be maintained by themor coercing employees in the exercise of any right guar- for 60 consecutive days thereafter, in conspicuous places,anteed them by Section 7 of the Act. including all places where notices to employees are cus-2. Take the following affirmative action which is nec- tomarily posted. Reasonable steps shall be taken byessary to effectuate the purposes of the Act: Better Building Supply Co., and Evergreen Roofing,(a) Upon request bargain collectively with Local 54 of Inc., to insure that said notices are not altered, defaced,the United Slate, Tile & Composition Roofers, Damp or covered by any other material.and Waterproof Workers Association, AFL-CIO, as the (g) Notify the Regional Director for Region 19, inexclusive bargaining representative of all employees em- writing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.1o In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the " In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."478 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER10ployed in the bargaining unit heretofore found appropri-The Respondents, Better Building Supply Corp., and ate in Conclusion of Law 3, above.The Respondents, Better Building Supply Corp.. and (b) Apply the terms and conditions of the current col-Evergreen Roofing, Inc., Seattle, Washington, their offi- lective-bargaining agreement to all employees employedcers, agents, successors, and assigns, shall: in the aforesaid contractual bargaining unit.1. Cease and desist from: (c) provide Local 54 of the United Slate, Tile & Com-(a) Refusing to bargain collectively with Local 54 of position Roofers, Damp and Waterproof Workers Asso-the United Slate, Tile & Composition Roofers, Damp ciation, AFL-CIO, with any and all requested informa-and Waterproof Workers Association, AFL-CIO, as the tion that is relevant and necessary to the collective-bar-exclusive bargaining representative of all employees in gaining process.the bargaining unit heretofore found appropriate in Con- (d) Make whole employees for any losses of pay orelusion of Law 3, above. benefits which would have accrued to them on and after(b) Failing and refusing to apply to all employees in May 7, 1979, under the current collective-bargainingthe aforesaid bargaining unit all terms and conditions of agreement but for the failure to apply the terms and con-the current collective-bargaining agreement, absent the ditions of that agreement to all employees employed inexpress written consent of Local 54 of the United Slate, the aforesaid contractual bargaining unit on and afterTile & Composition Roofers, Damp and Waterproof that date.Workers Association, AFL-CIO. (e) Preserve and, upon request, make available to the(c) Refusing to bargain collectively by refusing, upon Board or its agents, for examination and copying, allrequest, to supply relevant information needed by Local payroll records, social security payment records, time-54 of the United Slate, Tile & Composition Roofers, cards, personnel records and reports, and all other re-Damp and Waterproof Workers Association, AFL-CIO, cords necessary to analyze the amount of backpay dueto represent the employees in the aforesaid bargaining under the terms of this Order.unit. (f) Post at their Seattle, Washington, facility copies of(d) Refusing to provide Local 54 of the United Slate, the attached notice marked "Appendix."" Copies of saidTile & Composition Roofers, Damp and Waterproof notice, on forms provided by the Regional Director forWorkers Association, AFL-CIO, to represent the em- Region 19, after being duly signed by their authorizedployees in the aforesaid bargaining unit. representative, shall be posted by Respondents immedi-(e) In any other manner interfering with, restraining, ately upon receipt thereof, and be maintained by themor coercing employees in the exercise of any right guar- for 60 consecutive days thereafter, in conspicuous places,anteed them by Section 7 of the Act. including all places where notices to employees are cus-2. Take the following affirmative action which is nec- tomarily posted. Reasonable steps shall be taken byessary to effectuate the purposes of the Act: BetterBuilding Supply Co., and Evergreen Roofing,(a) Upon request bargain collectively with Local 54 of Inc., toinsurethatsaidnoticesarenotaltered, defaced,the United Slate, Tile & Composition Roofers, Damp orcovered by any other material.and Waterproof Workers Association, AFL-CIO, as the (g) Notify theRegional Director for Region 19, inexclusive bargaining representative of all employees em- writing, within20daysfromthedateofthisOrder, whatsteps have been taken to comply herewith.10In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."478 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER10ployed in the bargaining unit heretofore found appropri-The Respondents, Better Building Supply Corp., and ate in Conclusion of Law 3, above.The Respondents, Better Building Supply Corp.. and (b) Apply the terms and conditions of the current col-Evergreen Roofing, Inc., Seattle, Washington, their offi- lective-bargaining agreement to all employees employedcers, agents, successors, and assigns, shall: in the aforesaid contractual bargaining unit.1. Cease and desist from: (c) provide Local 54 of the United Slate, Tile & Com-(a) Refusing to bargain collectively with Local 54 of position Roofers, Damp and Waterproof Workers Asso-the United Slate, Tile & Composition Roofers, Damp ciation, AFL-CIO, with any and all requested informa-and Waterproof Workers Association, AFL-CIO, as the tion that is relevant and necessary to the collective-bar-exclusive bargaining representative of all employees in gaining process.the bargaining unit heretofore found appropriate in Con- (d) Make whole employees for any losses of pay orelusion of Law 3, above. benefits which would have accrued to them on and after(b) Failing and refusing to apply to all employees in May 7, 1979, under the current collective-bargainingthe aforesaid bargaining unit all terms and conditions of agreement but for the failure to apply the terms and con-the current collective-bargaining agreement, absent the ditions of that agreement to all employees employed inexpress written consent of Local 54 of the United Slate, the aforesaid contractual bargaining unit on and afterTile & Composition Roofers, Damp and Waterproof that date.Workers Association, AFL-CIO. (e) Preserve and, upon request, make available to the(c) Refusing to bargain collectively by refusing, upon Board or its agents, for examination and copying, allrequest, to supply relevant information needed by Local payroll records, social security payment records, time-54 of the United Slate, Tile & Composition Roofers, cards, personnel records and reports, and all other re-Damp and Waterproof Workers Association, AFL-CIO, cords necessary to analyze the amount of backpay dueto represent the employees in the aforesaid bargaining under the terms of this Order.unit. (f) Post at their Seattle, Washington, facility copies of(d) Refusing to provide Local 54 of the United Slate, the attached notice marked "Appendix."" Copies of saidTile & Composition Roofers, Damp and Waterproof notice, on forms provided by the Regional Director forWorkers Association, AFL-CIO, to represent the em- Region 19, after being duly signed by their authorizedployees in the aforesaid bargaining unit. representative, shall be posted by Respondents immedi-(e) In any other manner interfering with, restraining, ately upon receipt thereof, and be maintained by themor coercing employees in the exercise of any right guar- for 60 consecutive days thereafter, in conspicuous places,anteed them by Section 7 of the Act. including all places where notices to employees are cus-2. Take the following affirmative action which is nec- tomarily posted. Reasonable steps shall be taken byessary to effectuate the purposes of the Act: BetterBuilding Supply Co., and Evergreen Roofing,(a) Upon request bargain collectively with Local 54 of Inc., toinsurethatsaidnoticesarenotaltered, defaced,the United Slate, Tile & Composition Roofers, Damp orcovered by any other material.and Waterproof Workers Association, AFL-CIO, as the (g) Notify theRegional Director for Region 19, inexclusive bargaining representative of all employees em- writing, within20days fromthe date of this Order, whatsteps have been taken to comply herewith.10In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."478 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER10ployed in the bargaining unit heretofore found appropri-The Respondents, Better Building Supply Corp., and ate in Conclusion of Law 3, above.The Respondents, Better Building Supply Corp.. and (b) Apply the terms and conditions of the current col-Evergreen Roofing, Inc., Seattle, Washington, their offi- lective-bargaining agreement to all employees employedcers, agents, successors, and assigns, shall: in the aforesaid contractual bargaining unit.1. Cease and desist from: (c) provide Local 54 of the United Slate, Tile & Com-(a) Refusing to bargain collectively with Local 54 of position Roofers, Damp and Waterproof Workers Asso-the United Slate, Tile & Composition Roofers, Damp ciation, AFL-CIO, with any and all requested informa-and Waterproof Workers Association, AFL-CIO, as the tion that is relevant and necessary to the collective-bar-exclusive bargaining representative of all employees in gaining process.the bargaining unit heretofore found appropriate in Con- (d) Make whole employees for any losses of pay orelusion of Law 3, above. benefits which would have accrued to them on and after(b) Failing and refusing to apply to all employees in May 7, 1979, under the current collective-bargainingthe aforesaid bargaining unit all terms and conditions of agreement but for the failure to apply the terms and con-the current collective-bargaining agreement, absent the ditions of that agreement to all employees employed inexpress written consent of Local 54 of the United Slate, the aforesaid contractual bargaining unit on and afterTile & Composition Roofers, Damp and Waterproof that date.Workers Association, AFL-CIO. (e) Preserve and, upon request, make available to the(c) Refusing to bargain collectively by refusing, upon Board or its agents, for examination and copying, allrequest, to supply relevant information needed by Local payroll records, social security payment records, time-54 of the United Slate, Tile & Composition Roofers, cards, personnel records and reports, and all other re-Damp and Waterproof Workers Association, AFL-CIO, cords necessary to analyze the amount of backpay dueto represent the employees in the aforesaid bargaining under the terms of this Order.unit. (f) Post at their Seattle, Washington, facility copies of(d) Refusing to provide Local 54 of the United Slate, the attached notice marked "Appendix."" Copies of saidTile & Composition Roofers, Damp and Waterproof notice, on forms provided by the Regional Director forWorkers Association, AFL-CIO, to represent the em- Region 19, after being duly signed by their authorizedployees in the aforesaid bargaining unit. representative, shall be posted by Respondents immedi-(e) In any other manner interfering with, restraining, ately upon receipt thereof, and be maintained by themor coercing employees in the exercise of any right guar- for 60 consecutive days thereafter, in conspicuous places,anteed them by Section 7 of the Act. including all places where notices to employees are cus-2. Take the following affirmative action which is nec- tomarily posted. Reasonable steps shall be taken byessary to effectuate the purposes of the Act: Better Building Supply Co., and Evergreen Roofing,(a) Upon request bargain collectively with Local 54 of Inc., toinsurethatsaid noticesarenotaltered, defaced,the United Slate, Tile & Composition Roofers, Damp orcovered by any other material.and Waterproof Workers Association, AFL-CIO, as the (g) Notify theRegional Director for Region 19, inexclusive bargaining representative of all employees em- writing, within20days from the date of this Order, whatsteps have been taken to comply herewith.10In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."